,
~
       .
    -.::,
            -·
            .
                                F7l€P                        TJN
                        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20      j) EMll!YJ> Page 1 of 91 PageID 16

                                                   CAUSE NO.       236 31J)jt t~
                glenn winningham; house of fearn               §
                           a man, Demandant                    §        IN THE DISTRICT COURT
                vs.                                            §              JUDICIAL DISTRICT
                Timothy C Graham, Euless Police                §
                Edgar L. Hurtado, Police Supervisor            §        TARRANT COUNTY, TEXAS
                Michael R Collingwood, Euless Police           §
                Michael Brown, Euless Chief of Police          §
                Lacy Britton, Euless Magistrate                §
                Stacy White, Coward Prosecutor                 §
                Echols-Kirksey, A, Euless Jailer               §
                V Nilson, Euless Jailer                        §                                       -I
                                                                                                                    ~
                                                                                                                    -
                                                                                                     :I:                   -;
                Linda Martin, Euless Mayor                     §                                                    !=     >
                Ken Paxton, Texas Attorney                                                          00                     ::0
                                                               §                                     U) 3'.         C,     :::0
                              with the rank of general         §                                     --;:X,-        ~      :::--..-rl
                Deer Park Cash Cow, LLC
                John Mc Bryde, (bought and paid for)
                                                               §
                                                               §
                                                                                                     '2Ul
                                                                                                     ~::t>
                                                                                                     n•
                                                                                                           - ~r     ex,
                                                                                                                           (") fTl
                                                                                                                            oO
                       Clerk masquerading as a Judge           §                                     .-~
                                                                                                     ,.,,_ -0               C
                Erin Nealy Cox, US Attorney                    §                                        .-
                                                                                                     ,::,                   :z:
                Tarrant County Sheriff's Office
                Sharen Wilson, Tarrant County DA
                                                               §
                                                               §
                                                                                                            -
                                                                                                        rn ""'
                                                                                                     ::,:; c:,
                                                                                                            ::::0
                                                                                                                     _.J
                                                                                                                            ~
                                                                                                                            -<

                GLENN WINNINGHAM FEARN,                        §
                                       cestui que trust        §
                                         Wrongdoers            §

                                          ORIGINAL PETITION BY DECLARATION
                 One. all the facts stated herein are true, correct, complete, are not hearsay, are not
                    misleading, but are admissible as evidence, if not rebutted and proven inaccurate, and
                    if testifying, i shall so state;
                Two. The Demandant has standing capacity to act as to the lawful matters herein;
                Three. The Demandant is a man on the soil of Texas, on turtle island;
                 Four. in absence of contrary evidence the Demandant is a free man on the soil of Texas
                    and other American states from time to time, and devoid of any knowledge of
                    surrendering or volunteering himself to the armed forces of any country and hold any
                    respondents to the strictest proof to the contrary;
                 Five. The Demandant has personal, executive, and documented knowledge of the facts
                    and evidence contained herein and if called to testify shall so state;
                 Six.     The Demandant witnessed that the citation of state and federal statutes, codes,
                    rules, regulations, and court citations, within any document created by me, is only to
                    notice the Demandant's servants that which is applicable to them and is not intended,
                                                  Petition for Relief by Declaration Page 1
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                   Page 2 of 91 PageID 17

   nor shall it be construed, to mean that i confer, submit to, or have entered into any
   jurisdiction alluded to thereby;
Seven.         The Demandant has no firsthand knowledge of a date of birth, and the
   Demandant's mother, and the doctor who assisted with it are now dead, and the
   Demandant failed to cross examine them to determine the veracity of their information,
   therefore any evidence of a date of birth is hearsay evidence, and inadmissible as
   evidence in any court of law, but the Demandant does remember finishing high school
   in the year 1975, (over 40 years ago) therefore, the Demandant is well past the age of
   majority;
Eight. in absence of evidence to the contrary, the Demand ant is a man on the soil of Texas
   and devoid of any knowledge of surrendering or volunteering himself to the District of
   Columbia and their Social Security scam, or their US citizen scam, and hold any
   respondents to the strictest proof to the contrary, and as evidenced in the Corporate
   Denial Affidavit that is recorded with the Pinal County Recorder at Fee Number 2013-
   032373, all of which is incorporated herein by reference in its entirety;
Nine. The Demandant witnessed that it is impossible forthe Demandantto be one of your
   US citizen slaves, because the Fourteenth Amendment requires that ONLY persons
   "born or naturalized in the United States"
   "All persons born or naturalized in the United States, and subject to the
   jurisdiction thereof, are citizens of the United States ... " Amendment XIV, Section 1

   and the hearsay evidence shows that Defendant in Error was given birth on the soil of
   Alberta, Canada, but having said that, the Demand ant does remember walking to
   school, in Peace River, Alberta, about 600 miles north of the Montana border, in the
   winter when it was -69 degrees farenheight, and the Demandant does remember
   finishing high school in 1975 in Raymond, Alberta, about 20 miles north of the Montana
   border, and neither has the Demandant been naturalized because "the sole authority" is
   through the Attorney General and by taking the Oath of Allegiance, which the
   Demandant has failed to do

   "(a)AUTHORITY IN ATTORNEY GENERAL
   The sole authority to naturalize persons as citizens of the United States is
   conferred upon the Attorney General.
   (b)COURT AUTHORITY TO ADMINISTER OATHS
   (1 )JURISDICTION Subject to section 1448(c) of this title-

                              Petition for Relief by Declaration Page 2
..   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                    Page 3 of 91 PageID 18

     (A)General jurisdiction
     Except as provided in subparagraph (B), each applicant for naturalization may
     choose to have the oath of allegiance under section .1448(a) of this
     title administered by the Attorney General or by an eligible court described in
     paragraph (5). Each such eligible court shall have authority to administer such
     oath of allegiance to persons residing within the jurisdiction of the court.
     (B)Exclusive authority
     An eligible court described in paragraph (5) that wishes to have exclusive
     authority to administer the oath of allegiance under section 1448(a) of this
     title to persons residing within the jurisdiction of the court during the period
     described in paragraph (3)(A)(i) shall notify the Attorney General of such wish
     and, subject to this subsection, shall have such exclusive authority with respect
     to such persons during such period." 8 U.S. Code§ 1421.Naturalization authority

     but the Demandant did claim American nationality through the United States Secretary
     of State, by right of blood, because the Demandant has ancestors who were here prior
     to the War of Independence, as evidenced by the true image of the Passport which is
     attached hereto, all of which is incorporated herein by reference in its entirety
     "Jura sanguinis nullo jure civili dirimi possunt. The right of blood and kindred
     cannot be destroyed by any civil law. Dig. 50, 17, 9; Bacon's Max. Reg. 11."
     Bouvier's Law Dictionary 1856 Edition, page 768

     "the power which is derived cannot be greater than that from which it is derived"
     - Deritiva potestas non poles! esse major primitiva. - Bouvier's Law Dictionary 1856
     Edition

     and as evidenced in the CORPORATE DENIAL AFFIDAVIT, recorded with the Pinal
     County Recorder at FEE NUMBER 2013-032373, which is now the unrebutted truth,
     and public policy, which means that the Defendant is a free inhabitant as found in the
     Articles of Confederation
     " .. ... the free inhabitants of each of these States, paupers, vagabonds and
     fugitives from justice excepted, shall be entitled to all privileges and immunities
     of free citizens in the several States; ..... " Article IV, Articles of Confederation (1781)

     and in 1871 Congress created an unconstitutional municipal corporation called UNITED
     STATES OF AMERICA, to operate as government of the District of Columbia (as an
     edict under martial law)
     "Two national governments exist, one to be maintained under the Constitution,
     with all its restrictions, the other to be maintained by Congress outside and
     independently of that instrument" Dissenting opinion of Justice Marshall Harlan.
     Downes v. Bidwell, 182 U.S. 244 1901


                                 Petition for Relief by Declaration Page 3
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 4 of 91 PageID 19

   and the unconstitutional municipal corporation fails to be "The United States of
   America"
   "The Stile of this Confederacy shall be; "The United States of America"." Articles
   of Confederation, (1781) Article 1 [emphasis added]

   and in 1845 the "State of Texas" is alleged to have joined both the Confederacy and
   the Union
   "Be it enacted by the Senate and House of Representatives of the United States
   of America in Congress assembled, That all the laws of the United States are
   hereby declared to extend to and over, and to have full force and effect within.,_
   the State of Texas, admitted at the present session of Congress into the
   Confederacy and Union of the United States." 9 Stat 1 [emphasis added)

   which fails to be "The State of Texas"(a unconstitutional municipal corporation)
   "There shall be a Seal of the State which shall be kept by the Secretary of State,
   and used by him officially under the direction of the Governor. The Seal of the
   State shall be a star of five points encircled by olive and live oak branches, and
   the words "The State of Texas."" Texas Constitution, Section 19. Seal of State
   [emphasis added)

   and The State of Texas is a for profit corporation that was set up in 1845 as evidenced
   in the Affidavit of Daniel-Lee: Swank together with the two page Dunn and Bradstreet
   report that was attached thereto, all of which was recorded with the Liberty County
   Clerk on June 6, 2008 as filing number 2008010522 for a total of three pages, a true
   copy of which is attached hereto, all of which is incorporated herein by reference in its
   entirety, and nobody has any allegiance to an unconstitutional Roman Cult municipal
   corporation and ONLY those born in Federal Territory qualify potentially as US citizens
   "Merely being native born within the territorial boundaries of the United States of
   America does not make such an inhabitant a Citizen of the United States subject
   to the jurisdiction of the Fourteenth Amendment." Elk v. Wilkins, Neb (1884),
   5s.ct.41,112 U.S. 99, 28 L. Ed. 643.

   "The persons declared to be citizens are, "All persons born or naturalized in the
   United States and subject to the jurisdiction of thereof." The evident meaning of
   these last words is not merely subject in some respect or degree to the
   jurisdiction of the United States, but completely subject ... " Elk v Wilkins, 112 US
   94, 101, 102, (1884)

Ten.   The Demandant has many good and honorable servants that work for governments
   on turtle Island, at various levels, and the Demandant has no idea what they get paid,

                             Petition for Relief by Declaration Page 4
.   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                   Page 5 of 91 PageID 20

    but in the Demandant's opinion, it is not enough, because we need people to hunt
    down thieves and murderers, and The Demandant is cognizant ofthe Demandant'sduty
    to come to their aid when needed,
    "Posse comitatus. Latin. The power or force of the county. The entire population
    of a county above the age of fifteen, which a sheriff may summon to his
    assistance in certain cases, as to aid him in keeping the peace, in pursuing and
    arresting felons, etc. Williams v. State, 253 Ark. 973, 490 S.W.2d 117, 121." Black's
    Law Dictionary 6th Ed. 1990

    but when they perjure their oaths and engage in unlawful activity, it is the Demandant's
    duty to bring their crimes to light, and to do everything the Demandant can to make
    sure they are brought to justice;
Eleven.       even though your rule 201 of your rules of evidence, is foreign to me, as a
    man, the Demandant intends to compel any judge who reads this declaration, to give
    judicial notice, since so many of them like to be a bought and paid for clerks
    masquerading as a judge, and thereby pretend that some things are not said,
    "Indeed, no more than (affidavits) are necessary to make the Prima facie case."
    United States V. Kis, 658 F. 2nd , 526, 536 (?1h Cir. 1981); Cert Denied, 50 U.S.L.W.
    2169; S. Ct March 22, 1982;

Twelve.       on 22 November, 2019, The Demandant witnessed that Euless police Officer
    Graham subjeclthe Demandantto the deprivation ofthe Demandant'sright to own
    "consumer goods" instead of "business equipment" under color of his codes as
    evidenced by the citation he gave the Demandant, a true copy of which is attached
    hereto, all of which is incorporated herein by reference in its entirety, all of which is in
    violation of
    "Whoever, under color of any law, statute, ordinance, regulation, or custom,
    willfully subjects any inhabitant of any State, Territory, Commonwealth,
    Possession, or District to the deprivation of any rights, privileges, or immunities
    secured or protected by the Constitution or laws of the United States, ........ shall
    be fined under this title or imprisoned not more than one year, or both; ......... "
    18 USC§ 242 Violating Rights under Color of Law

Thirteen.     The Demandant witnessed that Euless Police Officer Graham subject the
    Demandant to the deprivation ofthe Demandant'sArticle V in Amendment to the
    Constitution for the United States of America, right NOT to give evidence against
    himself in violation of their 18 USC § 242 Violating Rights under Color of Law.


                               Petition for Relief by Declaration Page 5
t
        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 6 of 91 PageID 21

    Fourteen.    The Demandant witnessed that Euless Police Officer Graham subject the
       Demandant to the deprivation ofthe Demandant'sArticle IV in Amendment to the
       Constitution for the United States of America, right to be free from unreasonable search
       and seizure, when there was no crime and no probable cause of a crime in violation of
       their 18 USC § 242 Violating Rights under Color of Law.
    Fifteen.     The Demandant witnessed that Euless Police Officers Graham, Hurtado,
       Collingwood, and others conspire together to engage in false arrest
       "The only thing the plaintiff needs to do is to allege a false arrest, is either (1)
       that the defendant made an arrest or imprisonment, or (2) that the defendant
       affirmatively instigated, encouraged, incited, or caused the arrest or
       imprisonment." Burlington v. Josephson, 153 Fed.2d 372,276 (1946)

       "When the plaintiff has shown that he was arrested, imprisoned or restrained of
       his liberty by the defendant, "the law presumes it to be unlawful." People v.
       McGrew, 20 Pac. 92 (1888); Knight v. Baker, 133 P. 544(1926).

       "The burden is upon the defendant (cop) to show that the arrest was by authority
       of law." McAleer v. Good, 65 All. 934, 935 (1907); Mackie v. Ambassador, 11 P.2d 6
       (1932).

       "ANY ARREST, made without a PROPER warrant, Signed by a judge and backed
       up by an affidavit from two persons that states, under penalty of perjury, you
       have broken a contract or hurt somebody, if challenged by the defendant
       (person), is presumptively invalid ... the burden is upon the state" to justify it as
       authorized by statute, and does not violate the constitutional provisions and Or(
       human rights.) State v. Mastrian, 171 N.W.2d 695 (1969); Butler v. State, 212 So.2d
       577 (Miss 1968)

       "As in the case of illegal arrests, the officer... must keep within the law at his
       peril." Thiede v. Scandia, 217 Minn. 231, 14 N.W.2d 400 (1944)

    Sixteen.     The Demandant witnessed that Euless Police Officers Graham, Hurtado,
       Collingwood, and others conspire together to threaten, coerce, intimidate, and injure
       the Demandant in the free exercise ofthe Demandant's rights to 1) fail to give evidence
       against himself under Article V in Amendment, 2) own "consumer goods" instead of
       "business equipment" under the Texas Business and Commerce Code 9.109, and 3)
       the Demandanl's right to be left alone
       "They conferred as against the government the right to be let alone - the most
       comprehensive of rights and the right most valued by civilized men." Olmstead v
       United States 277 U.S. 438,478 (1928), Washington v Harper, 494 U.S. 210 (1990).


                                Petition for Relief by Declaration Page 6
.      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 7 of 91 PageID 22

    Seventeen. The Demandant witnessed that under the International Law Uniform
       Commercial Code, there is "consumer goods" and "business equipment"
       "Goods are;
       (1) "consumer goods" if they are used or bought for use primarily for personal,
       family or household purposes;
       (2) "equipment" if they are used or bought for use primarily in business
       (including farming or a profession) or by a debtor who is a non-profit
       organization or a governmental subdivision or agency or if the goods are not
       included in the definitions of inventory, farm products or consumer goods;"
       Texas Business and Commerce Code 9.109 Classification of Goods: "Consumer
       Goods"; "Equipment"; "Farm Products"; "Inventory".

       and they are both exclusive
       "Under UCC §9-109 there is a real distinction between goods purchased for
       personal use and those purchased for business use. The two are mutually
       exclusive and the principal use to which the property is put should be
       considered as determinative." James Talcott, Inc. v Gee, 5 UCC Rep Serv 1028; 266
       Cal.App.2d 384, 72 Cal.Rptr. 168 (1968).

       "The classification of goods in UCC §9-109 are mutually exclusive." McFadden v
       Mercantile-Safe Deposit & Trust Co., 8 UCC Rep Serv 766; 260 Md 601, 273 A.2d 198
       (1971)

       and an automobile used for travelling to and from work, or for personal, family, or
       household use, is considered "consumer goods"
       "Automobile purchased for the purpose of transporting buyer to and from his
       place of employment was "consumer goods" as defined in UCC §9-109."
       Mallicoat v Volunteer Finance & Loan Corp., 3 UCC Rep Serv 1035; 415 S.W.2d 347
       (Tenn. App., 1966)

       "Thus self-driven vehicles are classified according to the use to which they are
       put rather than according to the means by which they are propelled." Ex Parte
       Hoffert, 148 NW 20

       "The provisions of UCC §2-316 of the Maryland UCC do not apply to sales of
       consumer goods (a term which includes automobiles, whether new or used, that
       are bought primarily for personal, family, or household use)." Maryland
       Independent Automobile Dealers Assoc., Inc. v Administrator, Motor Vehicle Admin., 25
       UCC Rep Serv 699; 394 A.2d 820, 41 Md App 7 (1978)

       "The Supreme Court, in Arthur v. Morgan, 112 U.S. 495, 5 S.Ct. 241, 28 L.Ed. 825,
       held that carriages were properly classified as household effects, and we see no
       reason that automobiles should not be similarly disposed of." Hillhouse v United
       States, 152 F. 163, 164 (2nd Cir. 1907)


                                 Petition for Relief by Declaration Page 7
'   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 8 of 91 PageID 23

    "A soldier's personal automobile is part of his "household goods[.]" U.S. v
    Bomar, C.A.5(Tex.), 8 F.3d 226,235" 19A Words and Phrases - Permanent Edition
    (West) pocket part 94

    " ... [T]he exemptions provided for in section 1 of the Motor Vehicle
    Transportation License Act of 1925 (Stats. 1925, p. 833) in favor of those who
    solely transport their own property or employees, or both, and of those who
    transport no persons or property for hire or compensation, by motor vehicle,
    have been determined in the Bacon Service Corporation case to be lawful
    exemptions. --In re Schmolke (1926) 199 Cal. 42, 46

    "Consumer goods - automobile for transportation to and from work. The use of a
    vehicle by its owner for purposes of travelling to and from his employment is a
    personal, as opposed to a business use, as that term is used in UCC 9-109(1) and
    the vehicle will be classified as consumer goods rather than equipment." In Re
    Barnes, 11 UCC Reporting Service 670

    and a vehicle used as consumer goods is NOT required to be registered, or use tax
    paid
    "A vehicle not used for commercial activity is a "consumer goods", ... it is NOT
    a type of vehicle required to be registered and "use tax" paid of which the tab is
    evidence of receipt of the tax." Bank of Boston v. Jones, 4 UCC Rep. Serv. 1021,
    236A2d 484, UCC PP 9-109.14

    and automobiles used for consumer goods MUST be exempted from Registration and
    taxation
    "In view of this rule a statutory provision that the supervising officials "may"
    exempt such persons when the transportation is not on a commercial basis
    means that they "must" exempt them." -State v. Johnson, 243 P. 1073; 60 C.J .S.
    section 94, page 581

    and under the Texas Constitution, consumer goods (household goods), like the
    Demandant's private car, since the Demandant fails to use the vehicle to carry
    passengers or property for hire, are not subject to taxation,
    "(d) The Legislature by general law shall exempt from ad valorem taxation
    household goods not held or used for the production of income and personal
    effects not held or used for the production of income." Article 8, Sec. 1 (d) Texas
    Constitution [emphasis added]

    "(a) .. a political subdivision of this state may not require an owner of a motor
    vehicle to; (1) register the vehicle;
    (2) pay a motor vehicle registration fee; or
    (3) pay an occupation tax or license fee in connection with motor vehicle." Texas
    Transportation Code§ 502.003. Registration By Political Subdivision Prohibited
                              Petition for Relief by Declaration Page 8
r
       Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                   Page 9 of 91 PageID 24


       but Euless Military Police Officer Graham didn't care about any of that, and soon there
       was three other Euless Military Police vehicles with Graham's supervisor, Hurtado, and
       another officer Collingwood as his accomplices;
    Eighteen.    The Demandant witnessed that terrorism is a system of government that
       seeks to rule by intimidation
       "Terrorism - noun - 2 A system of government that seeks to rule by intimidation."
       Funk and Wagnal's New Practical Standard Dictionary (1946);

    Nineteen.    the commencement of the wrong and harm was on or about November 22,
       2019 at approximately 8:30 pm in the evening, as evidenced by the citation #4098295
       that they assaulted the Demand ant with, a true copy of which is attached hereto, all of
       which is incorporated herein by reference in its entirety;
    Twenty.      all documents recorded with the Pinal County Recorder may be viewed at
       their website link below; https://acclaim.pinalcountyaz.gov/AcclaimWeb/

    Twenty-one. it is well established that the union army invaded Texas in 1862 and put
       Texas under Martial Law,
       " ... Martial Law is the immediate and direct effect and consequence of occupation
       or conquest. The presence of a hostile army proclaims its Martial Law." Article 1,
       Lieber Code [emphasis added]

       "Territory is considered occupied when it is actually placed under the authority
       of the hostile army•. " Law and Customs of War on Land {Hague IV), Article 42;

    Twenty-two. The Demandant witnessed that the ONLY way that Martial Law ends is by
       specific mention in a Treaty of Peace, or by special proclamation by the commander in
       chief,
       "Martial Law does not cease during the hostile occupation, except by special
       proclamation, ordered by the commander in chief; or by special mention in the
       treaty of peace concluding the war, .... " Article 2, Lieber Code [emphasis added];

    Twenty-three.       The Demandant witnessed that there was no treaty of peace with
       Texas or the Confederacy, and there have been no special proclamations ending the
       Martial Law by the President of the United States (the commander in chief), therefore
       martial law continues to this day;



                                  Petition for Relief by Declaration Page 9
'      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 10 of 91 PageID 25

    Twenty-four. The Demandant witnessed that "Martial Law affects chiefly the police ... ·,
       therefore all police are military police,
       "Martial Law affects chiefly the police and collection of public revenue and taxes,
       whether imposed by the expelled government or by the invader, and refers
       mainly to the support and efficiency of the army, its safety, and the safety of its
       operations." Lieber Code, Article 10 [emphasis added];

    Twenty-five. The Demandant witnessed that Martial Law ONLY affects "subjects of the
       enemy" and aliens
       "Martial Law extends to property, and to persons, whether they are subjects of
       the enemy or aliens to that government." Lieber Code, Article 7 [emphasis added]

       and subjects are government employees and corporations and anything created by the
       government
       "All subjects over which the sovereign power of the state extends are objects of
       taxation, but those over which it does not extend are exempt from taxation. This
       proposition may also be pronounced as self-evident. The sovereignty of the state
       extends to everything which exists by its authority or its permission." McCullough
       v Maryland, 17 U.S. [4 Wheat] 316 (1819). [emphasis added]

       or have received privileges by way of a contract
       "The rights of sovereignty extend to all persons and things. not privileged that
       are within the territory. They extend to all strangers resident therein; not only to
       those who are naturalized, and to those who are domiciled therein, having taken
       up their abode with the intention of permanent residence, but also to those
       whose residence is transitory. All strangers are under the protection of the
       sovereign while they are within his territory and owe a temporary allegiance in
       return for that protection." Carlisle v United States 83 U.S. 147, 154 (1873)

       and subjects are subject to the regulations and therefore property and slaves are
       property
       "The Congress shall have power to dispose of and make all needful rules and
       regulations respecting the .... other property belonging to the United States ...... "
       Article 4, Section 3, Clause 2, Constitution for the United States of America

       and this is true in all corporations masquerading as governments
       "Section 2 Definitions (1) In this Act, owned means, subject to the
       regulations, ..... ;"Canadian Ownership and Control Determination Act;

       and in 1794 (except for The United States of America) there were no "nations" but there
       were "are considered as forming a society" (corporations)
       "A State does not owe its origin to the Government of the United States, in the
                                  Petition for Relief by Declaration Page 10
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 11 of 91 PageID 26

   highest or in any of its branches. It was in existence before it. It derives its
   authority from the same pure and sacred source as itself: The voluntary and
   deliberate choice of the people ... A State is altogether exempt from the
   jurisdiction of the Courts of the United States, or from any other exterior
   authority, unless in the special instances where the general Government has
   power derived from the Constitution itself... p. 448 "The question to be
   determined is, whether this State, so respectable, and whose claim soars so
   high, is amenable to the jurisdiction of the Supreme Court of the United States?
   This question, important in itself, will depend on others, more important still; and
   may perhaps, be ultimately resolved into one, no less radical than this- "do the
   people of the United States form a NATION? "By that law the several States and
   Governments spread over our globe, are considered as forming a society, not a
   NATION." [caps in the original.] Chisholm. Ex'r v. Georgia, 2 Dall. 419, 1 L.Ed. 440
   (1794),

Twenty-six. The Demand ant witnessed that under Texas Codes, a Crime is defined by
   Texas Government Code is a Misdemeanor that can be punished by jail, and a felony,
   "(5) Crime means (A) a misdemeanor punishable by confinement (jail); or (B) a
   felony" Texas Government Code § 79.001 Definitions;

Twenty-seven.       The Demandant witnessed that a Class C Misdemeanor can be
   punished by fine ONLY and failure to appear is punished by fine ONLY
   "(e) An offense under this section is a Class "C" misdemeanor if the offense for
   which the actor's appearance is required is punishable by fine only." Texas Penal
   Code § 38.10 Bail Jumping and Failure to Appear;

Twenty-eight.       The Demandant witnessed that conviction of a Class C Misdemeanor
   does not impose any legal disability or disadvantage
   "(c) Conviction of a Class C misdemeanor does not impose any legal disability or
   disadvantage," Texas Penal Code§ 12.03 Classification of Misdemeanor;

Twenty-nine. The Demandant witnessed that somebody convicted with a Class C
   Misdemeanor can be fined ONLY a maximum of $500
   "An individual adjudged guilty of a Class "C" misdemeanor shall be punished by
   fine only, not to exceed $500." Texas Penal Code§ 12.23 Class (C) Misdemeanors
   (edict under the Roman Cult's martial law)

   therefore, a Class C Misdemeanor fails to be a crime, and is therefore a civil dispute;

Thirty. The Demandant witnessed that a warrant may not be issued for a Class C
   Misdemeanor
   "(a) If the owner of the motor vehicle fails to timely pay the amount of the civil
   penalty imposed against the owner: (1) an arrest warrant may NOT be issued for
                            Petition for Relief by Declaration Page 11
.      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 12 of 91 PageID 27

       the owner; & (2) the imposition of the civil penalty may not be recorded on the
       owner's driving record." Texas Transportation Code§ 707.019 Failure to Pay Civil
       Penalty [emphasis added];

    Thirty-one.    The Demandant witnessed that the Demandant was travelling to LA Fitness
       to work out in Euless, Texas, at approximately 8:30 pm on 22 November 2019';
    Thirty-two.    The Demandant witnessed that when a Military Police Officer to stops
       anybody, it is an arrest
       "A motorist stopped by a traffic officer for a traffic offense would be considered
       "arrested" ... even if the motorist was not specifically informed that he had been
       arrested." People ex rel. Winkle v. Bannan, 125 N.W.2d 875, 879, 372 Mich. 292

       "Any restraint, however slight. upon another's liberty to come and go as one
       pleases, constitutes an "arrest." Swetnam v. W.F. Woolworth Co., 318 P.2d 364,
       366, 83 Ariz. 189. [emphasis added];

    Thirty-three. The Demandant witnessed that in order for any Police Officer to stop anyone
       he MUST have probable cause that a crime had taken place
       Article Four in Amendment prohibits law enforcement officers from arresting
       citizens without probable cause (citations omitted); in cases Santiago v. City of
       Vineland, 107 F.Supp.2d 512, 561-62, 564 (D.N.J. 2000); Hill v. Algor, 85 F.Supp.2d
       391, 397-98 (D.N.J. 2000) arrest made without probable cause violates the Fourth
       Amendment; Rzayeva v. Foster, 134 F.Supp.2d 239, 248-49 (D.Conn. 2001) holding
       involuntary civil confinement is a "massive curtailment of liberty", is tantamount
       to the infringement of being arrested and can be made only upon probable
       cause, citing Vitek v. Jones, 445 U.S. 480, 491, 100 S.Ct. 1254, 63 L.Ed.2d 552
       (1980); Schneider v. Simonini, 749 A.2d 336, 163 N.J. 336, 361-65 (2000)

       The test for police officer's sufficient basis for probable cause -- did the officer
       have a sufficient basis to make a "practical, common sense" decision that a "fair
       probability of crime existed," -- once the officer's actions fail to satisfy this test, it
       may appear that no reasonably objective officer could have believed that
       probable cause existed to make an arrest; Allen v. City of Portland, 73 F.3d 232 (9th
       Cir. 1995), the Ninth Circuit Court of Appeals (citing cases from the U.S. Supreme
       Court, Fifth, Seventh, Eighth and Ninth Circuits) held that "by definition, probable
       cause to arrest can only exist in relation to criminal conduct: civil disputes
       cannot give rise to probable cause; Paff v. Kaltenbach, 204 F.3d 425, 435 (3rd Cir.
       2000)

    Thirty-four.   The Demandant was at a red light waiting to turn, the Demandant noticed
       Euless Military Police Officer Graham behind the Demandant and the light turned green
       and as the Demandant started to turn, Graham turned on his emergency lights, and the
       Demandant pulled over;
                                  Petition for Relief by Declaration Page 12
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 13 of 91 PageID 28

Thirty-five.   The Demand ant witnessed Euless Military Police Officer Graham Abusing his
   Official Capacity in violation of his Texas Penal Code by turning on his emergency lights
   when no probable cause existed of a crime, therefore no emergency. Generating
   Revenue is NOT an emergency
   "(a) A public servant commits an offense if, with intent to obtain a benefit or with
   intent to harm or defraud another, he intentionally or knowingly:
   (1) violates a law relating to the public servant's office or employment; or
   (2) misuses government property, services, personnel, or any other thing of
   value belonging to the government that has come into the public servant's
   custody or possession by virtue of the public servant's office or employment."
   Texas Penal Code Sec. 39.02 Abuse of Official Capacity [emphasis added];

Thirty-six.    The Demandant dialed 9-1-1 and asked for the County Sheriff to come to the
   scene.
Thirty-seven. The 9-1-1 call went to the Euless Military Police switchboard and they said
   they were sending the police supervisor
Thirty-eight. The Demandant told them several times that the Demandant wanted the
   County Sheriff, and they finally refused to send the County Sheriff.
Thirty-nine. The Demandant witnessed that when he was in the Euless jail, a friend
   called the Terrant County Sheriff's Office and told them that the Demandant had been
   demanding the County Sheriff to come to the scene and they refused to come.
Forty. the Demandant has added the Terrant County Sheriff's Office because they are the
   highest law enforcement officer in the county and they are supposed to be
   protectingthe Demandantfrom these privateers and the Demandant is hoping that this
   is coming from bureaucrats and NOT Bill Waybourn, but the Demandant reserves the
   Demandant's right to add Waybourn if it turns out that this negligence is because of
   some policy Waybourne has put in place.
Forty-one.     The Demandant witnessed Euless Military Police Officer Graham, engage in
   Official Oppression by threatening his "Failure to Identify" statute
   (a) A person commits an offense if he intentionally refuses to give his name,
   residence address, or date of birth to a peace officer who has lawfully arrested
   the person and requested the information. Texas Penal Code, Section 38.02.
   Failure to Identify




                             Petition for Relief by Declaration Page 13
..      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 14 of 91 PageID 29

        because they had no probable cause to arrest me, there was no crime, and there was
        no lawful arrest, and Graham was operating in his private capacity as a revenue officer,
        therefore there was no Peace Officer present, and it was Graham's job to know that.
     Forty-two.     The Demandant told Graham that he was engaged in Abuse of Official
        Capacity and read to him the Texas Penal Code 38.02 because Graham had turned on
        his emergency lights and was using government property for something that is NOT a
        crime, and the Demandant read him the statute from a laminated sheet that had been
        prepared for a case like this, a true copy of which is attached hereto, all of which is
        incorporated herein by reference in its entirety.
     Forty-three. The Demandant told Graham that he was engaged in Official Oppression and
        read to him the Texas Penal Code 39.03 because he had turned on his emergency
        lights and was using government property for something that is NOT a crime, and read
        Graham the statute from a laminated sheet that had been prepared for a case like this,
        a true copy of which is attached hereto, all of which is incorporated herein by reference
        in its entirety.
     Forty-four.    The Demandant told Graham that the Texas Transportation Code says that
        nobody may require anybody to register their vehicle, pay the tax, or license fee
        "(a) .. a political subdivision of this state may not require an owner of a motor
        vehicle to; (1) register the vehicle;
        (2) pay a motor vehicle registration fee: or
        (3) pay an occupation tax or license fee in connection with motor vehicle." Texas
        Transportation Code§ 502.003. Registration By Political Subdivision Prohibited

        therefore, there is no law that says that anybody has to register a vehicle, and the
        Demandant read to him their statute from a laminated sheet that had been prepared for
        a case like this, a true copy of which is attached hereto, all of which is incorporated
        herein by reference in its entirety.
     Forty-five.    The Demandant witnessed Euless Military Police Officer Graham, together
        with his supervisor Hurtado, and another accomplice Collingwood, and others over the
        radio, engage in official oppression in violation of their
        "(a) A public servant acting under color of his office or employment commits an
        offense if he:
        (1) intentionally subjects another to mistreatment or to arrest, detention, search,
        seizure, dispossession, assessment, or lien that he knows is unlawful;
        (2) intentionally denies or impedes another in the exercise or enjoyment of any
        right, privilege, power, or immunity, knowing his conduct is unlawful: or
                                   Petition for Relief by Declaration Page 14
'   .   :      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 15 of 91 PageID 30

               (b) For purposes of this section, a public servant acts under color of his office or
               employment if he acts or purports to act in an official capacity or takes
               advantage of such actual or purported capacity." Texas Penal Code Sec. 39.03
               Official Oppression (emphasis added];

            Forty-six.   The Demandant witnessed that Graham told the Demandant to exit the
               Demandant'scar and the Demandant put the Demandant's phone in the Demandant's
               pocket and put a "Forbidden Zone" laminated sheet on the dash that had very large
               letters
               Private Vehicle NO TRESPASSING Forbidden Zone

               followed by
               Texas Penal Code§ 30.04. Burglary of Vehicles.
               (a) A person commits an offense if, without the effective consent of the owner, he
               breaks into or enters a vehicle or any part of a vehicle with intent to commit any·
               felony or theft.

               Texas Penal Code § 30.05. Criminal Trespass.
               (a) A person commits an offense if he enters or remains on or in property, ... or
               other vehicle, of another without effective
               consent ... & he:
               (1) had notice that the entry was forbidden; or
               (2) received notice to depart but failed to do so.
               (b) For purposes of this section:
               (2) "Notice" means:
               (A) oral or written communication by the owner or someone with apparent
               authority to act for the owner;
               (e) A person commits an offense if without express consent or if without
               authorization provided by any law, whether in writing or other form, the person:
               (3) had notice that the entry was forbidden or received notice to depart but failed
               to do so.

               a true copy of which is attached hereto, all of which is incorporated herein by reference
               in its entirety, but they and their towing company intended to engage in criminal
               trespass because they eventually towedthe Demandant'svehicle after they took the
               Demandant to their jail.
            Forty-seven. The Euless Military Police Officer Graham kept asking for a "drivers license"
               and the Demandant kept telling them that he had none and that the Demandant's
               automobile was considered "consumer goods" and not subject to regulation, or taxation
               or licensing.


                                          Petition for Relief by Declaration Page 15
:      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 16 of 91 PageID 31

    Forty-eight. The Demandant witnessed that Euless Military Police Officer Graham illegally
       and unlawfully subjected the Demand ant to the deprivation of the Demandant's right to
       be free from unreasonable search and seizure, as protected by Article IV in
       Amendment to the Constitution for the United States of America, when he failed to have
       probable cause of a crime in violation of
       "Whoever, under color of any law, statute, ordinance, regulation, or custom,
       willfully subjects any inhabitant of any State, Territory, Commonwealth,
       Possession, or District to the deprivation of any rights, privileges, or immunities
       secured or protected by the Constitution or laws of the United States, ........ shall
       be fined under this title or imprisoned not more than one year, or both; ......... "
       18 USC § 242 Violating Rights under Color of Law

    Forty-nine.   The Demandant witnessed that Euless Military Police Officer Graham with his
       supervisor Hurtado, and accomplices Collingwood, Carter, Nilson, Echols, Kirsey,
       Jenny, and others, each individually, illegally and unlawfully subjected the Demandant
       to the deprivation of the Demandant's right NOT to give evidence against himself under
       Article V in Amendment, to the Constitution for the United States of America, when
       Graham failed to have probable cause of a crime in violation of 18 USC§ 242 Violating
       Rights under Color of Law.
    Fifty. The Demandant witnessed that Euless Military Police Officer Graham illegally and
       unlawfully subjected the Demandant to the deprivation of the Demandant'sright to have
       "consumer Goods" instead of "business equipment" as defined by the Uniform
       Commercial Code 9-109 Classification of Goods: "Consumer Goods"; "Equipment";
       "Farm Products"; "Inventory", and as described herein, in violation of 18 USC§ 242
       Violating Rights under Color of Law.
    Fifty-one.    The Demandant witnessed that Euless Military Police Supervisor Hurtado
       gave his subordinate Graham permission to arrest the Demandantand they put the
       Demandant in handcuffs and took the Demandant to their torture chamber Qail) where
       they tortured the Demandantto get the Demandant's fingerprints so they could retrieve
       hearsay information from their computer database, and they force fed the demandant
       poisons like dead pig.
    Fifty-two.    The Demandant witnessed that the jail cell they put the Demandant in was
       concrete everywhere with no wood or mattress or padding anywhere, and there was an
       air conditioning vent in the ceiling with cold air coming out of it, and they took the

                                 Petition for Relief by Declaration Page 16
    :       Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 17 of 91 PageID 32

•           Demandant's jacket, so all I had on was jeans and a light shirt, while the temperature of
            the jail cell was approximately 40 degrees and the Demandant couldn't sit down
            because everything was so cold, which is evidence of their intent to subject the
            Demand ant to their torture techniques of their forced cold jail cell and also they
            intended to subject the Demandant to sleep deprivation as their agenda to take
            reprisals against the Demandant for the Demandant's political beliefs.
        Fifty-three.   The Demandant witnessed Euless Military Police Officer Graham with his
            supervisor Hurtado, and accomplices Collingwood, Carter, Nilson, Echols, Kirsey,
            Jenny, and others, and their B & B Wrecker Service, engage in burglary of the
            Demandant's vehicle
            Texas Penal Code § 30.04. Burglary of Vehicles.
            (a) A person commits an offense if, without the effective consent of the owner, he
            breaks into or enters a vehicle or any part of a vehicle with intent to commit any·
            felony or theft.


            and Criminal Trespass
            Texas Penal Code § 30.05. Criminal Trespass.
            (a) A person commits an offense if he enters or remains on or in property, ... or
            other vehicle, of another without effective
            consent ... & he:
            (1) had notice that the entry was forbidden; or
            (2) received notice to depart but failed to do so.
            (b) For purposes of this section:
            (2) "Notice" means:
            (A) oral or written communication by the owner or someone with apparent
            authority to act for the owner;
            (e) A person commits an offense if without express consent or if without
            authorization provided by any law, whether in writing or other form, the person:
            (3) had notice that the entry was forbidden or received notice to depart but failed
            to do so.

            Upon the Demandant's private property automobile and they engaged in the theft of the
            Demand ant's property and held it for ransom of $258.1 O to get it back
        Fifty-four.    The Demandant witnessed that a name is hearsay, and an address is
            hearsay, and a date of birth is hearsay and hearsay evidence is inadmissible in any
            court of law unless the Defendant in any case admits the hearsay evidence.
        Fifty-five.    The Demandant witnessed Euless Military Police Officer Graham with his
            supervisor Hurtado, and accomplices Collingwood, Carter, Nilson, Echols, Kirsey,
                                      Petition for Relief by Declaration Page 17
:
        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 18 of 91 PageID 33

        Jenny, and others, conspire together to threaten, oppress, injure, and intimidate the
        Demandant in the free exercise of the Demand ant's right to have "consumer goods"
        instead of "business equipment"
        "If two or more persons conspire to injure, oppress, threaten, or intimidate any
        person in any State, Territory, Commonwealth, Possession, or District in the free
        exercise or enjoyment of any right or privilege secured to him by the
        Constitution or laws of the United States, or because of his having so exercised
        the same; ... They shall be fined under this title or imprisoned not more than ten
        years, or both; ... " 18 USC § 241 Conspiracy to Violate Rights under Color of Law

    Fifty-six.     The Demandant witnessed Euless Military Police Officer Graham eventually
        issued to the Demandant a citation for "Failure to Maintain Financial Responsibility",
        and "Registration (No Plates Insignia)", all of which are Class C Misdemeanors, a true
        copy of CITY OF EULESS, TEXAS - CITATION 4098295 is attached hereto, all of
       which is incorporated herein by reference in its entirety, and which are NOT crimes, and
        evidence of their failure to have probable cause to stop mthe Demand ant;
    Fifty-seven. The Demandant witnessed Euless Military Police Officer Graham, together
        with with his supervisor Hurtado, and accomplices Collingwood, Carter, Nilson, Echols,
        Kirsey, Jenny, and others, over the radio, engage in a malicious prosecution
       "Although probable cause may not be inferred from malice. malice may be
       inferred from lack of probable cause." Pauley v. Hall, 335 N. W. 2d 197, 124 Mich
       App 255

        and Official Oppression when they arrested the Demandant for something that fails to
        be a crime and with no probable cause
        "(a) A public servant acting under color of his office or employment commits an
        offense if he:
        (1) intentionally subjects another to mistreatment or to arrest, detention, search,
        seizure, dispossession, assessment, or lien that he knows is unlawful;
        (2) intentionally denies or impedes another in the exercise or enjoyment of any
        right, privilege, power, or immunity, knowing his conduct is unlawful; or
        (b) For purposes of this section, a public servant acts under color of his office or
        employment if he acts or purports to act in an official capacity or takes
        advantage of such actual or purported capacity." Texas Penal Code Sec. 39.03
        Official Oppression [emphasis added]

    Fifty-eight.   The Demand ant witnessed that i told the jail guard that under Texas
        Transportation Code they may NOT issue a Warrant for a Class C Misdemeanor
        "(a) If the owner of the motor vehicle fails to timely pay the amount of the civil
        penalty imposed against the owner: (1) an arrest warrant may NOT be issued for
                                  Petition for Relief by Declaration Page 18
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 19 of 91 PageID 34

   the owner; & (2) the imposition of the civil penalty may not be recorded on the
   owner's driving record." Texas Transportation Code§ 707.019 Failure to Pay Civil
   Penalty [emphasis added];

   because a Class C Misdemeanor fails to be a crime,
   "(5) Crime means (A) a misdemeanor punishable by confinement (jail); or (B) a
   felony" Texas Government Code§ 79.001 Definitions;

   "(e) An offense under this section is a Class "C" misdemeanor if the offense for
   which the actor's appearance is required is punishable by fine only." Texas Penal
   Code § 38.10 Bail Jumping and Failure to Appear;

   "(c) Conviction of a Class C misdemeanor does not impose any legal disability or
   disadvantage," Texas Penal Code§ 12.03 Classification of Misdemeanor;

   "An individual adjudged guilty of a Class "C" misdemeanor shall be punished by
   fine only, not to exceed $500." Texas Penal Code§ 12.23 Class (C) Misdemeanors
   (edict under the Roman Cult's martial law)

   and they may ONLY issue a capias after a trial and conviction
   "In this chapter: (1) "Capias" means a writ that is: (Al issued by a court having
   jurisdiction of a case after judgment and sentence; ....
   (2) "Capias pro fine" means a writ that is:
   (A) issued by a court having jurisdiction of a case after judgment and sentence
   for unpaid fines and costs; and ..... " Texas Code of Criminal Procedure Article 43.015
   Definitions

   and a capias fails to be a "Warrant"
   "A capias is NOT a "Warrant of Arrest," .... " Knox v State, 586 S.W. 2d 504, 506
   (Tex.Crim.App. 1979) [emphasis added]

   and the jail guard told the Demandant that as long as his computer says it is a warrant
   that is all he needs to know, which means that he intends to perjure his oath and they
   intend to engage in all of the crimes described herein, and it doesn't matter what Texas
   statutes, codes rules and regulations say.
Fifty-nine.   The Demandant witnessed that Euless Military Police Officer Graham said in
   the Police Report narrative that the ONLY Identification they found was a Republic of
   Texas Diplomatic Identification card and the original stop was because I had a home
   made Republic of Texas plate on the Demandant's"consumer goods", all of which is
   evidence of their intent to take reprisals against the Demand ant for the
   Demandant'spolitical beliefs in violation of their
                             Petition for Relief by Declaration Page 19
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 20 of 91 PageID 35

   "No protected person may be punished for an offence he or she has not
   personally committed. Collective penalties and likewise all measures of
   intimidation or of terrorism are prohibited.
   Pillage is prohibited. Reprisals against protected persons and their property are
   prohibited." Article 33, Geneva Convention Relative to the Protection of Civilian
   Persons in Time of War of 1949 [emphasis added].

   "Protected persons are entitled, in all circumstances, to respect for their
   persons, their honour, their family rights, their religious convictions and
   practices, and their manners and customs .
   ... all protected persons shall be treated with the same consideration by the Party
   to the conflict in whose power they are, without any adverse distinction based, in
   particular, on race, religion or political opinion." Article 33, Geneva Convention
   Relative to the Protection of Civilian Persons in Time of War of 1949 [emphasis added]

   especially in light of the fact that they completely ignored the FORBIDDEN ZONE sign
   that I had placed on the dash ofthe Demandant's"consumer goods" except that they
   placed it in the guest seat, thereby evidencing their intent to engage in Criminal
   Trespass in violation of their Texas Penal Code 30.05, and further take reprisals against
   the Demandant'sproperty with their illegal and unlawful seizure and their having it
   towed and forcing the Demandantto pay over $250 to get it backin violation of Article IV
   in Amendment.
Sixty. The Demandant witnessed that Euless Military Police Officer Graham also charged
   the Demandant with Failure to Identify- Fugitive from Justice
   (a) A person commits an offense if he intentionally refuses to give his name,
   residence address, or date of birth to a peace officer who has lawfully arrested
   the person and requested the information. Texas Penal Code, Section 38.02.
   Failure to Identify [emphasis added]

   when they are required to know that there was no crime, they failed to have probable
   cause to stop me, which means that Graham was NOT in his official capacity as a
   Peace Officer, but was in his private capacity
   "An officer who acts in violation of the Constitution ceases to represent the
   government". Brookfield Const. Co. v. Stewart, 284 F. Supp. 94

   "OATH .... AII oaths must be lawful, allowed by the common law, or some statute;
   if they are administered by persons in a private capacity. or not duly authorized,
   they are coram non iudice, and void; ... 3 /nst. 165; 4 Inst. 278; 2 Roll. Abr. 277."
   Tomlin's Law Dictionary, 1835 Edition, Volume 2 [emphasis added].

   as a revenue officer under the Federal Tax Lien Act of 1966

                            Petition for Relief by Declaration Page 20
..      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 21 of 91 PageID 36

        "(h) DEFINITION's ..... "
        "(1) SECURITY INTEREST.-The term 'security interest' means any interest in
        property acquired by contract for the purpose of securing payment or
        performance of an obligation or indemnifying against loss or liability. A security
        interest exists at any time
        (A) if, at such time, the property is in existence and the interest has become
        protected under local law against a subsequent judgment lien arising out of an
        unsecured obligation, and
        (B) to the extent that, at such time, the holder has parted "with money or money's
        worth.
        "(3) MOTOR VEHICLE.-The term 'motor vehicle' means a self-propelled vehicle
        which is registered for highway use under the laws of any State or foreign
        country.
        "(4) SECURITY.-The term 'security' means any bond, debenture, note, or
        certificate or other evidence of indebtedness, issued by a corporation or a
        government or political subdivision thereof, with interest coupons or in
        registered form, share of stock, voting trust certificate, or any certificate of
        interest or participation in, certificate of deposit or receipt for, temporary or
        interim certificate for, or warrant or right to subscribe to or purchase any of the
        foregoing: negotiable instrument: or money." Federal Tax Lien Act of 1966 at
        Public Law 89-719 at 80 Stat. 1130-1131.

        and since he was wearing a Peace Officer's uniform, he was impersonating a Peace
        Officer in violation of your Texas codes,
        "(a) A person commits an offense if he:
        (1) impersonates a public servant with intent to induce another to submit to his
        pretended official authority or to rely on his pretended official acts; or
        (2) knowingly purports to exercise any function of a public servant or of a public
        office, including that of a judge and court, and the position or office through
        which he purports to exercise a function of a public servant or public office has
        no lawful existence under the constitution or laws of this state or of the United
        States.
        (b) An offense under this section is a felony of the third degree." Texas Penal
        Code, Section 37.11. IMPERSONATING PUBLIC SERVANT, [emphasis added],

     Sixty-one.   The Demandant witnessed Euless Military Police Officer Graham together
        with with his supervisor Hurtado, and accomplices Collingwood, Carter, Nilson, Echols,
        Kirsey, Jenny, and others, over the radio, impersonate a public servant
        "(a) A person commits an offense if he:
        (1) impersonates a public servant with intent to induce another to submit to his
        pretended official authority or to rely on his pretended official acts; or
        (2) knowingly purports to exercise any function of a public servant or of a public
        office, including that of a judge and court, and the position or office through
        which he purports to exercise a function of a public servant or public office has


                                  Petition for Relief by Declaration Page 21
..
     ..   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 22 of 91 PageID 37

          no lawful existence under the constitution or laws of this state or of the United
          States.
          (b) An offense under this section is a felony of the third degree." Texas Penal
          Code, Section 37.11 Impersonating Public Servant, [emphasis added)

      Sixty-two.    The Demandant witnessed that these Euless Military Police Officer Graham
          and the others present, together with supervisors and others over the radio, and their
          Jail guards think they can claim "good faith"
          "(e)DEFENSE.-A good faith reliance on-
          (1) a court warrant or order, a grand jury subpoena, a legislative authorization, or
          a statutory authorization (including a request of a governmental entity
          under section 2703(f) of this title);
          (2) a request of an investigative or law enforcement officer under section 2518(7)
          of this title; or
          (3) a good faith determination that section 2511(3) of this title permitted the
          conduct complained of;
          is a complete defense to any civil or criminal action brought under this chapter
          or any other law." 18 US Code 2707 Civil Action

          "(a) No evidence obtained by an officer or other person in violation of any
          provisions of the Constitution or laws of the State of Texas, or of the Constitution
          or laws of the United States of America, shall be admitted in evidence against the
          accused on the trial of any criminal case.
          (bl It is an exception to the provisions of Subsection {al of this Article that the
          evidence was obtained by a law enforcement officer acting in objective good
          faith reliance upon a warrant issued by a neutral magistrate based on probable
          cause." Texas Code of Criminal Procedure, Article 38.23 Evidence Not to Be Used
          [emphasis added)

          but their "good faith" claim is based upon a Warrant, and they are required to know
          Texas Statutes prohibit a Warrant from being issued
           "(a) If the owner of the motor vehicle fails to timely pay the amount of the civil
          penalty imposed against the owner: (1) an arrest warrant may NOT be issued for
          the owner; & (2) the imposition of the civil penalty may not be recorded on the
          owner's driving record." Texas Transportation Code§ 707.019 Failure to Pay Civil
          Penalty [emphasis added)

          and they are required to know that their so-called Warrants were in fact capias' which is
          NOT a Warrant
          "A capias is NOT a "Warrant of Arrest," .... " Knox v State, 586 S.W. 2d 504, 506
          (Tex.Crim.App. 1979)

          and a capias may ONLY be issued after a trial and conviction
          "In this chapter: (1) "Capias" means a writ that is: {Al issued by a court having
                                   Petition for Relief by Declaration Page 22
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 23 of 91 PageID 38

   jurisdiction of a case after judgment and sentence; and (B) directed "To any
   peace officer of the State of Texas" and commanding the officer to arrest a
   person convicted of an offense and bring the arrested person before that court
   immediately or on a day or at a term stated in the writ.
   (2) "Capias pro fine" means a writ that is:
   (A) issued by a court having jurisdiction of a case after judgment and sentence
   for unpaid fines and costs; and
   (B) directed "To any peace officer of the State of Texas" and commanding the
   officer to arrest a person convicted of an offense and bring the arrested person
   before that court immediately." Texas Code of Criminal Procedure Article 43.015
   Definitions

   which is evidence of their intent to subject the Demandant to the deprivation of the
   Demandant's right to due process under Article V in Amendment to the Constitution for
   the United States of America, in violation of
   "Whoever, under color of any law, statute, ordinance, regulation, or custom,
   willfully subjects any inhabitant of any State, Territory, Commonwealth,
   Possession, or District to the deprivation of any rights, privileges, or immunities
   secured or protected by the Constitution or laws of the United States, ........ shall
   be fined under this title or imprisoned not more than one year, or both; ......... "
   18 USC § 242 Violating Rights under Color of Law

Sixty-three. The Demandant witnessed that the Euless Magistrate, Lacey Britton, signed
   "Probable Cause Determination and Commitment Order" for the charge of "Failure to
   Identify- Fugitive from Justice", when she is required to know that the reason for the
   stop fails to be a crime and the Fugitive from Justice issue is because of a capias
   issued by Lake Worth because of Class C Misdemeanors which also fail to be crimes,
   which is evidence that Lacey Britton was NOT operating in her official capacity as a
   Judge,
   "ANY ARREST, made without a PROPER warrant, Signed by a judge and backed
   up by an affidavit from two persons that states, under penalty of perjury, you
   have broken a contract or hurt somebody, if challenged by the defendant
   (person), is presumptively invalid ...the burden is upon the state" to justify it as
   authorized by statute, and does not violate the constitutional provisions and Or(
   human rights.) State v. Mastrian, 171 N.W.2d 695 (1969); Butler v. State, 212 So.2d
   577 (Miss 1968)


   but Britton has demonstrated that she intends to be a (bought and paid for) clerk
   masquerading as a Judge
   '"'When acting to enforce a statute and its subsequent amendments to the
   present date, the judge of the municipal court is acting as an administrative
                            Petition for Relief by Declaration Page 23
..   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 24 of 91 PageID 39

     officer and not in a judicial capacity; courts administrating or enforcing statutes
     do not act judicially, but merely ministerially .... but merely act as an extension as
     an agent for the involved agency - but only in a "ministerial" and not a
     "discretionary capacity... " Thompson v. Smith, 154 S.E. 579, 583; Keller v. P.E., 261
     US 428; F.R.C. v. GE., 281, U.S. 464 [emphasis added]

     "It is the accepted rule, not only in state courts, but, of the federal courts as well,
     that when a judge is enforcing administrative law they are described as mere
     'extensions of the administrative agency for superior reviewing purposes' as a
     ministerial clerk for an agency... " 30 Cal 596; 167 Cal 762

     " •..judges who become involved in enforcement of mere statutes (civil or criminal
     in nature and otherwise), act as mere "clerks" of the involved agency... " K.C.
     Davis, ADMIN. LAW, Ch. 1 (CTP. West's 1965 Ed.)

     and when a clerk (masquerading as judge) is an agent for the administrative agency it
     is always a kangaroo court and a Bill of Pains and Penalties because it is a non-judicial
     proceeding
     "Kangaroo court. Term descriptive of a sham legal proceeding in which a
     person's rights are totally disregarded and in which the result is a foregone
     conclusion because of the bias of the court or other tribunal." Black's Law
     Dictionary, 6th Edition, page 868, [emphasis added]

     "Bill of Attainder" means Legislative acts, no matter what their form, that apply
     either to named individuals or to easily ascertainable members of a group in
     such a way as to inflict punishment on them without a judicial trial. United States
     v. Brown, 381 U.S. 437, 448-49, 85 S. Ct. 1707,
     1715, 14 L.Ed. 484,492; United States v. Lovett, 328 U.S. 303, 315, 66 S.Ct.
     1073, 1079, 90 L.Ed. 1252

     "bill of attainder. 2. A special legislative act prescribing punishment, without a
     trial, for a specific person or group. • Bills of attainder are prohibited by the U.S.
     Constitution (art. I, § 9, cl. 3; art. I, § 1O, cl. 1). - Also termed act of attainder. See
     ATTAINDER; BILL OF PAINS AND PENALTIES. [Cases: Constitutional Law 82.5.
     C.J.S. Constitutional Law§§ 429-431.]" Black's Law Dictionary, 8th Edition, page
     496

     "BILL OF PAINS AND PENALTIES bill of pains and penalties. A legislative act
     that, though similar to a bill of attainder, prescribes punishment less severe than
     capital punishment. • Bills of pains and penalties are included within the U.S.
     Constitution's ban on bills of attainder. U.S. Const. art I, § 9. [Cases:
     Constitutional Law 82.5. C.J.S. Constitutional Law§§ 429-431.]" Black's Law
     Dictionary, 8th Edition, page 499

     and everything Britton does is a fraud and a nullity
     "Ministerial officers are incompetent to receive grants of judicial power from the
                               Petition for Relief by Declaration Page 24
Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 25 of 91 PageID 40

legislature, their acts in attempting to exercise such powers are necessarily
nullities" Burns v. Sup., Ct., SF, 140 Cal. 1

"Where there is no jurisdiction there is no judge; the proceeding is as nothing.
Such has been the law from the days of the Marshalsea, 10 Coke 68; also Bradley
v. Fisher, 13 Wall 335,351." Manning v. Ketcham, 58 F.2d 948.

and a void judgment
"A void judgment is one which, from its inception, was a complete nullity and
without legal effect" Lubben v. Selective Service System Local Bd. No. 27, 453 F.2d
645, 14 A.LR. Fed. 298 (C.A. 1 Mass. 1972). Hobbs v. U.S. Office of Personnel
Management, 485 F.Supp. 456 (M.D. Fla. 1980)

"Void judgment is one which has no legal force or effect whatever, it is an
absolute nullity, its invalidity may be asserted by any person whose rights are
affected at any time and at any place and it need not be attacked directly but may
be attacked collaterally whenever and wherever it is interposed." City of Lufkin v.
McVicker, 510 S.W. 2d 141 (Tex. Civ. App. - Beaumont 1973)

"A void judgment, insofar as it purports to be pronouncement of court, is an
absolute nullity" Thompson v. Thompson, 238 S.W.2d 218 (Tex.Civ.App. - Waco
1951)

"Void order may be attacked, either directly or collaterally, at any time" In re
Estate of Steinfield, 630 N.E.2d 801, certiorari denied, See also Steinfeld v. Hoddick,
513 U.S. 809, (Ill. 1994)

"A void judgment is one which, from its inception, is and forever continues to be
absolutely null, without legal efficacy, ineffectual to bind the parties or to support
a right, of no legal force and effect whatever, and incapable of enforcement in
any manner or to any degree." Loyd v. Director, Dept. of Public Safety, 480 So. 2d
577 (Ala. Civ. App. 1985)

"Not every action by any judge is in exercise of his judicial function. It is not a
judicial function for a Judge to commit an intentional tort even though the tort
occurs in the Courthouse, when a judge acts as a Trespasser of the Law, when a
judge does not follow the law, the judge loses subject matter jurisdiction and The
Judge's orders are void, of no legal force or effect"! Yates Vs. Village of Hoffman
Estates, Illinois, 209 F.Supp. 757 (N.D. Ill. 1962)

and everything Britton does is brutum fulmen
'brutum fulmen": "An empty noise; an empty threat. A judgment void upon its
face which is in legal effect no judgment at all, and by which no rights are
divested, and from which none can be obtained; and neither binds nor bars
anyone. Dollert v. Pratt-Hewitt Oil Corporation, Tex.Civ.Appl, 179 S.W.2d 346,
348. Also, see Corpus Juris Secundum, "Judgments" §§ 499, 512 546, 549.
Black's Law Dictionary, 4th Edition
                         Petition for Relief by Declaration Page 25
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 26 of 91 PageID 41


Sixty-four.   Britton is required to know that "State of Texas" is a assumed name for Deer
   Park Cash Cow, LLC as evidenced by the Certificate of Fact signed by the Texas
   Secretary of State, a true copy of which is attached hereto, all of which is incorporated
   herein by reference in its entirety, which means that the real part of interest in her
   "Probable Cause Determination and Commitment Order" for the charge of "Failure to
   Identify- Fugitive from Justice", is Deer Park Cash Cow, LLC, and she is
   impersonating a Judge
   "(a) A person commits an offense if he:
   (1) impersonates a public servant with intent to induce another to submit to his
   pretended official authority or to rely on his pretended official acts; or
   (2) knowingly purports to exercise any function of a public servant or of a public
   office, including that of a judge and court, and the position or office through
   which he purports to exercise a function of a public servant or public office has
   no lawful existence under the constitution or laws of this state or of the United
   States.
   (b) An offense under this section is a felony of the third degree." Texas Penal
   Code, Section 37.11. IMPERSONATING PUBLIC SERVANT, [emphasis added]
Sixty-five.   Brittan's fraudulent "PROBABLE CAUSE DETERMINATION AND
   COMMITMENT ORDER" shows "State of Texas" which is an assumed name for Deer
   Park Cash Cow, LLC which goes on to say; "IN THE NAME AND BY THE AUTHORITY
   OF THE STATE OF TEXAS" when it should read "IN THE NAME AND BY THE
   AUTHORITY OF DEER PARK CASH COW, LLC", but then the Tarrant County Sheriff's
   office might fail to act on it which is why Britton deliberately, calculatedly, and
   maliciously made it the way they did, but the County Sheriff is also supposed to know
   that "State of Texas" fails to be "The State of Texas", therefore the Tarrant County
   Sheriff is also responsible for the Demandant's false arrest and false imprisonment.
Sixty-six.    Britton has demonstrated that she is in bad behavior
   "The judicial Power of the United States, shall be vested in one supreme Court,
   and in such inferior Courts as the Congress may from time to time ordain and
   establish. The Judges, both of the supreme and inferior Courts, shall hold their
   Offices during good Behaviour, ...... " Constitution for the United States of America,
   Article 3, Section 1

   and is engaged in fraud upon the court
   "Fraud upon the court is fraud which is directed to the judicial machinery itself
   and is not fraud between the parties or fraudulent documents, false statements
   or perjury. ... It is where the court or a member is corrupted, or influenced, or
                              Petition for Relief by Declaration Page 26
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 27 of 91 PageID 42

   influence is attempted, or where the judge has not performed his judicial
   function --- i.e., where the impartial functions of the court have been directly
   corrupted." Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985)

   and Britton has demonstrated that she fails to be neutral or unbiased
   "It is a fundamental right of a party to have a neutral and detached judge preside
   over the judicial proceedings." Ward v Village of Monroeville, 409 U.S. 57, 61-62, 93
   S.Ct 80, 83, 34 L.Ed. 2d 267 (1972); Tumey v Ohio, 273 U.S. 510, 5209, 47 S. Ct. 437,
   440, 71 L.Ed. 749 (1927)

Sixty-seven. Britton intends to be a military commissioner under Martial Law under Article
   13 of the Lieber Code
   "Military jurisdiction is of two kinds: First, that which is conferred and defined by
   statute; second, that which is derived from the common law of war. Military
   offenses under the statute law must be tried in the manner therein directed; but
   military offenses which do not come within the statute must be tried and
   punished under the common law of war. The character of the courts which
   exercise these jurisdictions depends upon the local laws of each particular
   country.
   In the armies of the United States the first is exercised by courts-martial, while
   cases which do not come within the "Rules and Articles of War," or the
   jurisdiction conferred by statute on courts-martial, are tried by military
   commissions." Article 13, Lieber Code

Sixty-eight.   Britton has demonstrated that she intends to impersonate a public servant
   "(a) A person commits an offense if he:
   (1) impersonates a public servant with intent to induce another to submit to his
   pretended official authority or to rely on his pretended official acts; or
   (2) knowingly purports to exercise any function of a public servant or of a public
   office, including that of a judge and court, and the position or office through
   which he purports to exercise a function of a public servant or public office has
   no lawful existence under the constitution or laws of this state or of the United
   States.
   (b) An offense under this section is a felony of the third degree." Texas Penal
   Code, Section 37.11. IMPERSONATING PUBLIC SERVANT, [emphasis added]
Sixty-nine.    Britton has falsely accused the Demandantof being a "Defendant" thereby
   demonstrating that this case is pre-judged because a "Defendant" under their edicts
   under Martial Law is someone accused of a Crime
   "(6) "DEFENDANT" means a person accused of a crime" Texas Government Code
   § 79.001 Definitions

   when all of the charges in this case are Class C Misdemeanor which is punishable by
   fine ONLY
                             Petition for Relief by Declaration Page 27
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 28 of 91 PageID 43

   "An individual adjudged guilty of a Class "C" misdemeanor shall be punished by
   fine only, not to exceed $500." Texas Penal Code§ 12.23 Class (C) Misdemeanors
   (edict under the Roman Cult's martial law)

   and under their edicts under Martial Law, a "Crime" is defined as an offense that can be
   punished by jail
   "(5) Crime means (A) a misdemeanor punishable by confinement (jail); or (8) a
   felony" Texas Government Code § 79.001 Definitions

Seventy.     Britton has demonstrated that she fails to be neutral or unbiased
   "It is a fundamental right of a party to have a neutral and detached judge preside
   over the judicial proceedings." Ward v Village of Monroeville, 409 U.S. 57, 61-62, 93
   S.Ct 80, 83, 34 L.Ed. 2d 267 (1972); Tumey v Ohio, 273 U.S. 510, 5209, 47 S. Ct. 437,
   440, 71 L.Ed. 749 (1927)

Seventy-one.Britton intends to be an accomplice to the Privateers, Graham, Hurtado,
   Collingwood, Britton, Carter, Nilson, Echols, Kirsey, Jenny, and others, to make war on
   me
   "A mixed war is one which is made on one side by public authority, and the other
   by mere private persons." Blacks Law Dictionary, 5th Edition, page 1420

   "Under International Law of Warfare, all parties to a cause must appear by nom
   de guerre, because an "alien enemy cannot maintain an action during the war in
   his own name". Merriam-Webster Dictionary, pg. 1534;

Seventy-two. Britton intends to be an accomplice to the Privateer, Graham, Hurtado,
   Collingwood, Carter, Nilson, Echols, Kirsey, Jenny, and others, to take reprisals against
   he Demandant for the Demandant's political beliefs in violation of their own
   "No protected person may be punished for an offence he or she has not
   personally committed. Collective penalties and likewise all measures of
   intimidation or of terrorism are prohibited.
   Pillage is prohibited. Reprisals against protected persons and their property are
   prohibited." Article 33, Geneva Convention Relative to the Protection of Civilian
   Persons in Time of War of 1949 [emphasis added]

   and the truth of the matter is that Graham and his accomplices Hurtado, Collingwood,
   Britton, Carter, Nilson, Echols, Kirsey, Jenny, and others, are all a gang of privateers,
   and they the terrorists that they claim to be fighting
   "Terrorism - noun - 2 A system of government that seeks to rule by intimidation."
   Funk and Wagnal's New Practical Standard Dictionary (1946)


                             Petition for Relief by Declaration Page 28
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 29 of 91 PageID 44

Seventy-three.      Britton has demonstrated that she intends to degrade the Demandant
   in her District of Columbia kangaroo court that is staffed with US citizens, with her
   show-trial
   "and because it brings into action, and enforces this great and glorious principle,
   that the people are the sovereign of this country, and consequently that fellow
   citizens and joint sovereigns cannot be degraded by appearing with each other
   in their own courts to have their controversies determined." Chisholm v Georgia 2
   Dall. 440, [Emphasis added],

   when they know that no government employee is competent to sit on a jury
   "An employee of United States is not qualified to serve as member of grand jury
   in any District." UNITED STATES v. GRIFFITH et al., 2 F.2d 925, (Court of Appeals of
   District of Columbia. Submitted October 9, 1924. Decided December 1, 1924.), No.
   4114

   and the ONLY jurors possible are US citizen slaves as required by the Reconstruction
   Acts
   "(13) the term "Federal personnel" means officers and employees of the
   Government of the United States, members of the uniformed services (including
   members of the Reserve Components), individuals entitled to receive immediate
   or deferred retirement benefits under any retirement program of the Government
   of the United States (including survivor benefits)." 5 USC § 552a.(a)(13) [emphasis
   added]

   and it is impossible forthe Demandant to be a US citizen, since the Demandant has
   failed to be born or naturalized in the Jurisdiction of the United States as required by
   their edict under Martial Law 14th Amendment, as previously declared herein,
   therefore, US citizens fail to be the Demandant's peers.
Seventy-four.       Britton has demonstrated that it is NOT a Court
   "An officer who acts in violation of the Constitution ceases to represent the
   government". Brookfield Const. Co. v. Stewart, 284 F. Supp. 94

   "When a judge acts where he or she does not have jurisdiction to act, the judge
   is engaged in an act or acts of treason." US v Will, 449 US 200,216, 101 S Ct, 471,
   66 LEd2nd 392, 406 (1980) Cohens V Virginia, 19 US (6 Wheat) 264, 404, 5LEd 257
   (1821);

   and officers of the court are deemed to know the law

   "Officers of the court have no immunity, when violating a constitutional right, for
   they are deemed to know the law." Owens v Independence 100 S.C.T. 1398 (Ezra

                             Petition for Relief by Declaration Page 29
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 30 of 91 PageID 45

   7:23-26)

Seventy-five. Britton has demonstrated that she intends to impersonate a Judge in her
   military court
   "(a) A person commits an offense if he:
   (1) impersonates a public servant with intent to induce another to submit to his
   pretended official authority or to rely on his pretended official acts; or
   (2) knowingly purports to exercise any function of a public servant or of a public
   office, including that of a judge and court, and the position or office through
   which he purports to exercise a function of a public servant or public office has
   no lawful existence under the constitution or laws of this state or of the United
   States.
   (b) An offense under this section is a felony of the third degree." Texas Penal
   Code, Section 37.11. IMPERSONATING PUBLIC SERVANT, [emphasis added]


   and Britton intends to conspire with Graham, Hurtado, Collingwood, Carter, Nilson,
   Echols, Kirsey, Jenny, and others, to intend to threaten, intimidate, injure and oppress
   the Demand ant in the free exercise of the Demand ant's right to have consumer goods
   instead of business equipment in violation of their District of Columbia Codes
   "If two or more persons conspire to injure, oppress, threaten, or intimidate any
   person in any State, Territory, Commonwealth, Possession, or District in the free
   exercise or enjoyment of any right or privilege secured to him by the
   Constitution or laws of the United States, or because of his having so exercised
   the same; ... They shall be fined under this title or imprisoned not more than ten
   years, or both; ... " 18 USC§ 241 Conspiracy to Violate Rights under Color of Law
   [emphasis added]

   and they each individually intend to subject the Demandant to the deprivation of the
   Demandant's right to have consumer goods instead of business equipment
   "Whoever, under color of any law, statute, ordinance, regulation, or custom,
   willfully subjects any inhabitant of any State, Territory, Commonwealth,
   Possession, or District to the deprivation of any rights, privileges, or immunities
   secured or protected by the Constitution or laws of the United States, ........ shall
   be fined under this title or imprisoned not more than one year, or both; ......... "18
   USC§ 242 Violating Rights under Color of Law [emphasis added]

   because under the International Law that they love to assault people with consumer
   goods fail to be subject to taxation, and an automobile that is used for carrying
   passengers or property for hire is considered business equipment, and an automobile
   used for any other purpose is consumer goods as described herein.
                            Petition for Relief by Declaration Page 30
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 31 of 91 PageID 46


Seventy-six. The Demandant witnessed that they are a gang of Privateers operating on
   the high seas of commerce under International Law
   "privateer 1. A vessel owned and operated by private persons, but authorized by
   a nation on certain conditions to damage the commerce of the enemy by acts of
   piracy. 2. A sailor on such a vessel." Blacks Law Dictionary, 8th Edition, page 3785
   [emphasis added]

   "privateering, International law. The practice of arming privately owned merchant
   ships for the purpose of attacking enemy trading ships. Before the practice was
   outlawed, governments commissioned privateers by issuing letters of marque to
   their merchant fleets. Privateering was prohibited by the Declaration of Paris
   Concerning Naval Warfare of 1856, which has been observed by nearly all
   nations since that time" Blacks Law Dictionary, 8th Edition, page 3785 [emphasis
   added]

   because they are all US citizens from the District of Columbia
   "We therefore decline to overrule the opinion of Chief Justice Marshall: We hold
   that the District of Columbia is not a state within Article 3 of the Constitution. In
   other words cases between citizens of the District and those of the states were
   not included of the catalogue of controversies over which the Congress could
   give jurisdiction to the federal courts by virtue of Article 3. In other words
   Congress has exclusive legislative jurisdiction over citizens of Washington
   District of Columbia and through their plenary power nationally covers those
   citizens even when in one of the several states as though the district expands for
   the purpose of regulating its citizens wherever they go throughout the states in
   union"_National Mutual Insurance Company of the District of Columbia v. Tidewater
   Transfer Company, 337 U.S. 582, 93 L.Ed. 1556 (1948)

   operating under International Law
  "INTERNATIONAL LAW RULE: Adopted for areas under Federal legislative
  jurisdiction" "Federalizes State civil law. including common law.--The rule serves
  to federalize not only the statutory but the common law of a State .... STATE AND
  FEDERAL VENUE DISCUSSED: The civil laws effective in an area of exclusive
  Federal jurisdiction are Federal law, notwithstanding their derivation from State
  laws, and a cause arising under such laws may be brought in or removed to a
  Federal district court under sections 24 or 28 of the former Judicial Code (now
  sections 1331 and 1441 of title 28, United States Code), giving jurisdiction to
  such courts of civil actions arising under the "* * *laws * * * of the United States"
  ... " Jurisdiction over Federal Areas Within the States - Report of the Interdepartmental
  Committee for the Study of Jurisdiction over Federal Areas Within the States, Part 11, A
  Text of the Law of Legislative Jurisdiction Submitted to the Attorney General and
  Transmitted to the President June 1957, page 158-165

   "The term "special maritime and territorial jurisdiction of the United States", as
   used in this title, includes:
                            Petition for Relief by Declaration Page 31
Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 32 of 91 PageID 47

(1) The high seas, any other waters within the admiralty and maritime jurisdiction
of the United States and out of the jurisdiction of any particular State, and !lm'._
vessel belonging in whole or in part to the United States or any citizen thereof, or
to any corporation created by or under the laws of the United States, or of
any State, Territory, District, or possession thereof, when such vessel is within
the admiralty and maritime jurisdiction of the United States and out of the
jurisdiction of any particular State." 18 USC§ 7 Special maritime and territorial
jurisdiction of the United States defined (edict under martial law)

"And it may embrace also the vehicles and persons engaged in carrying it on. It
would be in the power of Congress to confer admiralty jurisdiction upon its
courts, over the cars engaged in transporting passengers or merchandise from
one State to another, and over the persons engaged in conducting them, and
deny to the parties the trial by jury." Propeller Genessee Chief et al. v. Fitzhugh et
al. 12 How. 443 (U.S. 1851)

"This power [of admiralty jurisdiction] is as extensive upon land as upon water.
The Constitution makes no distinction in that respect. And if the admiralty
jurisdiction, in matters of contract and tort which the courts of the United States
may lawfully exercise on the high seas, can be extended to the lakes under the
power to regulate commerce, it can with the same propriety and upon the same
construction, be extended to contracts and torts on land when the commerce is
between different States." Propeller Genessee Chief et al. v. Fitzhugh et al. 12 How.
443 (U.S. 1851)

under the Federal Tax Lien Act of 1966
"(1) SECURITY INTEREST.-The term 'security interest' means any interest in
property acquired by contract for the purpose of securing payment or
performance of an obligation or indemnifying against loss or liability. A security
interest exists at any time
"(3) MOTOR VEHICLE.-The term 'motor vehicle' means a self-propelled vehicle
which is registered for highway use under the laws of any State or foreign
country.
"(4) SECURITY.-The term 'security' means any bond, debenture, note, or
certificate or other evidence of indebtedness, issued by a corporation or a
government or political subdivision thereof, with interest coupons or in
registered form, share of stock, voting trust certificate, or any certificate of
interest or participation in, certificate of deposit or receipt for, temporary or
interim certificate for, or warrant or right to subscribe to or purchase any of the
foregoing: negotiable instrument: or money." Federal Tax Lien Act of 1966 at Public
Law 89-719 at 80 Stat. 1130-1131

Seventy-seven. The Demandant witnessed that Lacey Britton Presiding Magistrate,
Euless Municipal Court, engage in Official Oppression by assaulting the Demandant
with her quasi-contract
"Assumpsit - .... In its origin an action of tort, [assumpsit] was soon transformed
                          Petition for Relief by Declaration Page 32
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20               Page 33 of 91 PageID 48

   into an action of contract, becoming afterwards a remedy where there was
   neither tort nor contract. Based at first only upon an express promise, it was
   afterwards supported upon an implied promise, and even upon a fictitious
   promise. Introduced as a special manifestation of the action on the case, it soon
   acquired the dignity of a distinct form of action, which superseded Debt, became
   concurrent with Account, with Case upon a bailment, a warranty, and bills of
   exchange, and competed with Equity in the case of the essentially equitable
   quasi-contracts growing out of the principle of unjust enrichment. Surely, it
   would be hard to find a better illustration of the flexibility and power of self-
   development of the Common Law." James Barr Ames, "The History of
   Assumpsit," in 3 Select Essays in Anglo-American Legal History 298 (1909)."
   Black's Law Dictionary, 8th Edition, page 379 [emphasis added]

   "Both in Roman and English law there are certain obligations which were not in
   truth contractual, but which the law treats as IF they were. They are contractual
   in law, but not in fact, being the subject-matter of a fictitious extension of the
   sphere of contract to cover obligations which do not in reality fall within it."
   Salmond, Salmond on Jurisprudence, p. 642 (9th Edition, 1937, Sweet & Maxwell, Ltd.
   England). [emphasis added]

   where they assault the Demandantwith some of their so-called "benefits"
   "It is a well settled rule of law that he who seeks benefits of contract must also
   assume burdens." Higgins v. Monckton (1938), 28 C.A.2d 723, 83 P.2d 516

   "Voluntary acceptance of benefit of transaction is equivalent to consent to all
   obligations arising from it, so far as facts are known, or ought to be known, to
   person accepting." Northern Assurance Co. v. Stout(1911), 16 C.A. 548,117 P. 617

   "A quasi contractual action presupposes acceptance and retention of a benefit
   by one party with full appreciation of the facts, under circumstances making it
   inequitable for him to retain the benefit without payment of its reasonable value."
   Major-Blakeney Co. v. Jenkins (1953), 121 C.A.2d 325,263 P.2d 655, hear den.;
   Townsend Pierson, Inc. v. Holly-Coleman Co. (1960), 178 C.A.2d 373, 2 Cal. Rptr. 812.
   [emphasis added]

   which is why Britton and the Euless Military Police are so adamant about coercing
   hearsay evidence from me, and from third parties, about your Roman Cult cestui que
   trust/ government employee/ Social Security Number
   "Constructive/quasi contracts are based solely upon a legal fiction or fiction of
   law." Hill v. Waxberg, 237 F.2d 936.

Seventy-eight.     The Demandant witnessed that Lacey Britton engaged in Official
   Oppression when she denied the Demandant due process by calling the Demandant a
   Defendant when she is required to know that a Defendant is somebody accused of a

                           Petition for Relief by Declaration Page 33
..
        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 34 of 91 PageID 49

        crime, and a Class C Misdemeanor fails to be a crime, which also means that she had
        pre-judged the case, and it didn't matter what I said or did
        "(5) Crime means (A) a misdemeanor punishable by confinement (jail); or (B) a
        felony
        (6) "DEFENDANT" means a person accused of a crime" Texas Government Code §
        79.001 Definitions (edict under the Roman Cult's martial law)

        as evidenced by Brittons "Probable Cause Determination and Commitment Order"
        when there was no probable cause for the stop and there was no crime in Euless or
        Lake Worth.
     Seventy-nine.       The Demandant witnessed that when Lacey Britton authorized the
        "Probable Cause Determination and Commitment Order" she subjected the Demandant
        to the deprivation of the Demand ant's right to fail to appear for a civil matter, because a
        Class C Misdemeanor fails to be a crime, which is in violation of her 18 USC § 242
        Violating Rights under Color of Law
     Eighty.      The Demandant witnessed that Lacey Britton engaged in Official Oppression
        when she denied the Demandant due process by criminally converting the
        Demandant's name into their Roman Cult cestui que trust FEARN, GLENN
        WINNINGHAM, which also means that she had pre-judged the case, and it didn't
        matter what the Demandant said or did
        "Yet still it was found difficult to set bounds to ecclesiastical ingenuity; for when
        they were driven out of all their former holds, they devised a new method of
        conveyance, by which the lands were granted, not to themselves directly, but to
        nominal feoffees to the use of the religious houses; thus distinguishing between
        the possession and the use, and receiving the actual profits, while the seisin of
        the lands remained in the nominal feoffee, who was held by the courts of equity
        (then under the direction of the clergy) to be bound in conscience to account
        [taxes] to his cestui que use for the rents and emoluments of the estate: and it is
        to these inventions that our practitioners are indebted for the introduction of
        uses and trusts, the foundation of modern conveyancing." Tomlins Law Dictionary,
        1835 Edition, Volume 2 under the definition of Mortmain [emphasis added]

        "Chap. 854. - An Act to establish a code of law for the District of Columbia."
        which was Approved on March 3, 1901, by the Fifty-Sixth Congress, Session 11, at 31
        Stat. 1189, and at 2, where it says;
        "And be it further enacted, That in the interpretation and construction of said
        code the following rules shall be observed namely: ...
        "Third. The word "person" shall be held to apply to partnerships and
        corporations, ... ", [emphasis added]
        "The Legal Estate to be in Cestui Que Use" Chapter Fifty-Six in Sec. 1617, at 31
                                  Petition for Relief by Declaration Page 34
..   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 35 of 91 PageID 50

     Stat. 1432

     and they even presume you are dead at Chapter three - Absence for Seven Years, in
     Sec. 252, at 31 Stat. 1230, where it says;
     "SEC. 252. PRESUMPTION OF DEATH. - .... he shall be presumed to be dead, in
     any case wherein his death shall come in question, unless proof be made that he
     was alive within that time.,
     "(2) the term "individual" means a citizen of the United States or an alien lawfully
     admitted for permanent residence;" 5 USC§ 552a.(a)(2)

     ... (E)very taxpayer is a cestui qui trust having sufficient interest in the
     preventing abuse of the trust to be recognized in the field of this court's
     prerogative jurisdiction .• In Re Bolens (1912), 135 N.W.164

     A "citizen of the United States" is a civilly dead entity operating as a co-trustee
     and co-beneficiary of the PCT (Public Charitable Trust), the constructive, cestui
     que trust of US Inc. under the 14th Amendment, which upholds the debt of the
     USA and US Inc. Congressional Record, June 131967, pp. 15641-15646

     their Roman Cult cestui que trust FEARN, GLENN WINNINGHAM is codified here
     "Corporation" "shall be deemed to include any company, trust, so-called
     Massachusetts trust, or association, incorporated or unincorporated, which is
     organized to carry on business for its own profit or that of its members, and has
     shares of capital or capital stock or certificates of interest, and any company,
     trust, so-called Massachusetts trust, or association, incorporated or
     unincorporated, without shares of capital or capital stock or certificates of
     interest, except partnerships, which is organized to carry on business for its own
     profit or that of its members." 15 USC § 44 Definitions [emphasis added];

     and as evidenced by their "Probable Cause Determination and Commitment Order'', a
     true copy of which is attached hereto as part of the Police Report, all of which is
     incorporated herein by reference in its entirety, and a US citizen has no rights
     " ...the privileges and immunities of citizens of the United States do not
     necessarily include all the rights protected by the first eight amendments to the
     Federal constitution against the powers of the Federal government." Maxwell v
     Dow, 20 S.C.R. 448, at pg 455

     "The right of trial by jury in civil cases, guaranteed by the 7th Amendment
     (Walker v. Sauvinet, 92 U. S. 90), and the right to bear arms, guaranteed by the
     2nd Amendment (Presser v. Illinois, 116 U. S. 252), have been distinctly held not
     to be privileges and immunities of citizens of the United States guaranteed by the
     14th Amendment against abridgement by the states, and in effect the same
     decision was made in respect of the guarantee against prosecution, except by
     indictment of a grand jury, contained in the 5th Amendment (Hurtado v.

                               Petition for Relief by Declaration Page 35
     ..
..        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 36 of 91 PageID 51

          California, 110 U.S. 516), and in respect of the right to be confronted with
          witnesses, contained in the 6th Amendment." West v. Louisiana, 194 U. S. 258.

          "The only absolute and unqualified right of a United States citizen is to residence
          within the territorial boundaries of the United States," US vs. Valentine 288 F.
          Supp.957

          and these Euless Privateers are all US citizens operating exclusively in federal territory
          under their military dictatorship
          "To eliminate all controversies of this character, and thus to come to the pivotal
          contentions which the case involves, letthe Demandantstate and concede the
          soundness of some principles, referring, in doing so, in the margin to the
          authorities by which they are sustained, and making such comment on some of
          them as may tothe Demandantappear necessary ..... .
          Fifth. The Constitution has undoubtedly conferred on Congress the right to
          create such municipal organizations as it may deem best for all the territories of
          the United States, whether they have been incorporated or not, to give to the
          inhabitants as respects the local governments such degree of representation as
          may be conducive to the public wellbeing, to deprive such territory of
          representative government if it is considered just to do so, and to change such
          local governments at discretion." Downes v Bidwell, 182 US 244

          which is consistent with Texas codes because all Texas Statutes, Codes, Rules and
          Regulations are for subjects of the enemy (US citizens) under the Martial Law
          "In this state" means within the exterior limits of Texas and includes all territory
          within these limits ceded to or owned by the United States." Texas Tax Code
          Section 151.004 'In This State' [emphasis added]

          and the word "includes" is limiting
          Montello Salt v. Utah 221 US 455 "Include' or the participial form thereof, is
          defined 'to comprise within'; 'to hold'; 'to contain'; 'enclosed'; 'comprised';
          'comprehend'; 'embrace'; 'involve'."

          "Include 1. To confine within; to hold; to contain; as, the shell of a nut includes
          the kernel; a pearl is included in a shell. [But in these senses we more commonly
          use inclose.] 2. To comprise; to comprehend; to contain." American Dictionary of
          The English Language, Noah Webster, 1828

          "Include. (Lat. lnclaudere, to shut in, keep within.) To confine within, hold as in
          an inclosure, take in, attain, shut up, contain, inclose, comprise, comprehend,
          embrace, involve. Premier Products Co. v. Cameron, 240 Or. 123,400 P.2d 227,
          228." Black's Law Dictionary 6th Edition, page 763




                                    Petition for Relief by Declaration Page 36
     ..
..        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 37 of 91 PageID 52

          which means that the phrase "In this State" is ONLY territory that is ceded to or owned
          by the United States
          "In this state" means within the exterior limits of Texas and includes all territory
          within these limits ceded to or owned by the United States." Texas Tax Code
          Section 151.004 'In This State' (emphasis added]

          which is consistent with the fact that Texas is under a military occupation, and all
          statutes, codes, rules and regulations are edicts under Martial Law, and which also
          ONLY apply to subjects and property of the federal government (US citizens -
          government employees)
          "(a) This chapter applies to a motor vehicle owned by the state or a political
          subdivision of the state.
          (b) This chapter does not apply to;
          (3) a motor vehicle while it is owned or operated by the United States. (Postal
          Service or military vehicles)" Texas Transportation Code§ 501.004. Applicability. (of
          Certificate of Title Act)

          therefore, vehicle registration is ONLY required in federal areas of Texas for US citizens
          and government employees
          "(a) The owner of a motor vehicle registered in this state:
          (2) may not operate or permit the operation of the vehicle on a public highway
          until the owner obtains:
          (A) title and registration for the vehicle; or
          (8) a receipt evidencing title for registration purposes only under Section
          501.029.
          (b) A person may not operate a motor vehicle registered in this state on a public
          highway if the person knows or has reason to believe that the owner has not
          obtained a title for the vehicle.
          (c) The owner of a motor vehicle that is required to be titled and registered in
          this state must obtain a title to the vehicle before selling or disposing of the
          vehicle.
          (d) Subsection (c) does not apply to a motor vehicle operated on a public
          highway in this state with a metal dealer's license plate or a dealer's or buyer's
          temporary tag attached to the vehicle as provided by Chapter 503." Texas
          Transportation Code Section 501.022 Motor Vehicle Title Required [emphasis added]

          a drivers license is ONLY required in federal areas of Texas for US citizens and
          government employees
          "A person, other than a person expressly exempted under this chapter, may not
          operate a motor vehicle on a highway in this state unless the person holds a
          driver's license issued under this chapter." Texas Transportation Code Sec.
          521.021. License Required

                                   Petition for Relief by Declaration Page 37
..   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 38 of 91 PageID 53



     evidence of financial responsibility is ONLY required in federal areas of Texas
     "A person may not operate a motor vehicle in this state unless financial
     responsibility is established for that vehicle through: .... "
     Texas Transportation Code Sec. 601.051. Requirement of Financial Responsibility

     motor vehicle inspections are ONLY required in federal areas of Texas
     "(a) A motor vehicle, trailer, semitrailer, pole trailer, or mobile home, registered
     in this state, must have the following items inspected at an inspection station or
     by an inspector:" Texas Transportation Code Sec. 548.051. Vehicles and Equipment
     Subject to Inspection [emphasis added]

     which is consistent with municipal courts operating in federal areas of Texas and such
     judges being US citizens
     "(a) A municipal court of record is presided over by one or more municipal
     judges.
     (b) The governing body shall by ordinance appoint its municipal judges.
     (c) A municipal judge must:
     (1) be a resident of this state;
     (2) be a citizen of the United States;
     (3) be a licensed attorney in good standing; and
     (4) have two or more years of experience in the practice of law in this state."
     Texas Government Code Section 30.00006 JUDGE [emphasis added]

     and all liars (Attorneys) and Judges and Courts are operating ONLY in federal areas of
     Texas
     "(a) An assistant prosecuting attorney must be licensed to practice law in this
     state and shall take the constitutional oath of office." Texas Government Code
     Section 41.103 Assistant Prosecuting Attorneys [emphasis added]

     "To qualify for appointment as an associate judge under this subchapter, a
     person must:
     (1) be a resident of this state and one of the counties the person will serve;
     (2) have been licensed to practice law in this state for at least four years;"
     Texas Government Code Section 54A.003 Qualifications [emphasis added]

     "(a) The Board of Law Examiners, acting under instructions of the supreme
     court as provided by this chapter, shall determine the eligibility of candidates for
     examination for a license to practice law in this state." Texas Government Code
     Section 82.004 Board Duties (emphasis added]

     "(a) The Office of Court Administration of the Texas Judicial System shall
     develop and maintain a model for a uniform written jury summons in this state."
     Texas Government code Section 62.0131 Form of Written Jury Summons [emphasis
     added]
                                Petition for Relief by Declaration Page 38
..
     ..      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 39 of 91 PageID 54


             and all Law Enforcement Agencies are enforcing the Martial Law ONLY in federal areas
             of Texas
             "(a) In this article:
             (1) "Law enforcement agency" means an agency of the state, or of a county,
             municipality, or other political subdivision of the state, that employs peace
             officers who make motor vehicle stops in the routine performance of the officers'
             official duties.
             (2) "Motor vehicle stop" means an occasion in which a peace officer stops a
             motor vehicle for an alleged violation of a law or ordinance.
             (3) "Race or ethnicity" means of a particular descent, including Caucasian,
             African, Hispanic, Asian, Native American, or Middle Eastern descent.
             (b) Each law enforcement agency in this state shall adopt a detailed written
             policy on racial profiling ... " Texas Code of Criminal Procedure Article 2.132 Law
             Enforcement Policy on Racial Profiling [emphasis added)

          Eighty-one. The Demandant witnessed that Britton engaged in Official Oppression and
             conspiracy to threaten, intimidate, coerce, and oppressthe Demandant in the free
             exercise of the Demand ant's right to fail to appear for a civil matter, with Graham, and
             others when she denied the Demandant due process when she pre-judged the
             Demandant's case by authorizing the "Probable Cause Determination and
             Commitment Order" when there was no probable cause of a crime, when the
             Demandant's registration is none of their business, and to be an accomplice his denials
             of due process calling the Demandant a Defendant when she is required to know that a
             Defendant is somebody accused of a crime, and a Class C Misdemeanor fails to be a
             crime, and criminally converting the Demandant's appellation into FEARN, GLENN
             WINNINGHAM, which also means that she had pre-judged the case, and it didn't
             matter what the Demandant said or did, and ii further demonstrated that she was NOT
             neutral or unbiased
             "It is a fundamental right of a party to have a neutral and detached judge preside
             over the judicial proceedings." Ward v Village of Monroeville, 409 U.S. 57, 61-62, 93
             S.Ct 80, 83, 34 L.Ed. 2d 267 (1972); Tumey v Ohio, 273 U.S. 510, 5209, 47 S. Ct. 437,
             440, 71 L.Ed. 749 (1927)

             but instead she demonstrated that she is a (bought and paid for) Clerk masquerading
             as a Judge,
             When acting to enforce a statute and its subsequent amendments to the present
             date, the judge of the municipal court is acting as an administrative officer and
             not in a judicial capacity: courts administrating or enforcing statutes do not act
                                      Petition for Relief by Declaration Page 39
     ..
..        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 40 of 91 PageID 55

          judicially, but merely ministerially .... but merely act as an extension as an agent
          for the involved agency -- but only in a "ministerial" and not a "discretionary
          capacity Thompson v. Smith, 154 S.E. 579, 583; Keller v. P.E., 261 US 428; F.R.C. v.
          GE., 281, U.S. 464 [emphasis added]

          "It is the accepted rule, not only in state courts, but, of the federal courts as well,
          that when a judge is enforcing administrative law they are described as mere
          'extensions of the administrative agency for superior reviewing purposes' as a
          ministerial clerk for an agency... " 30 Cal 596; 167 Cal 762

          " ...judges who become involved in enforcement of mere statutes (civil or criminal
          in nature and otherwise), act as mere "clerks" of the involved agency... " K.C.
          Davis,ADMIN. LAW, Ch. 1 (CTP. West's 1965 Ed.)

          and Britton intends to assaultthe Demandantwith her show-trial and kangaroo court
          "Kangaroo court. Term descriptive of a sham legal proceeding in which a
          person's rights are totally disregarded and in which the result is a foregone
          conclusion because of the bias of the court or other tribunal." Blacks Law
          Dictionary, 6th Edition, page 868, [emphasis added]

          and Britton knows that she is in bad behavior and therefore
          "The judicial Power of the United States, shall be vested in one supreme Court,
          and in such inferior Courts as the Congress may from time to time ordain and
          establish. The Judges, both of the supreme and inferior Courts, shall hold their
          Offices during good Behaviour, and shall, at stated Times, receive for their
          Services, a Compensation, which shall not be diminished during their
          Continuance in Office." Constitution for the United States of America, Article 3,
          Section 1

          "Fraud upon the court is fraud which is directed to the judicial machinery itself
          and is not fraud between the parties or fraudulent documents, false statements
          or perjury.... It is where the court or a member is corrupted, or influenced, or
          influence is attempted, or where the judge has not performed his judicial
          function --- i.e., where the impartial functions of the court have been directly
          corrupted." Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985)

          and she has walked away from any immunity she may have enjoyed
          "Ministerial officers are incompetent to receive grants of judicial power from the
          legislature, their acts in attempting to exercise such powers are necessarily
          nullities" Burns v. Sup., Ct., SF, 140 Cal. 1

          "Where there is no jurisdiction there is no judge; the proceeding is as nothing.
          Such has been the law from the days of the Marshalsea, 10 Coke 68; also Bradley
          v. Fisher, 13 Wall 335,351." Manning v. Ketcham, 58 F.2d 948

          and everything she does is brutum fulmen
                                  Petition for Relief by Declaration Page 40
     ..
..           Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 41 of 91 PageID 56

             'brutum fulmen": "An empty noise; an empty threat. A judgment void upon its
             face which is in legal effect no judgment at all, and by which no rights are
             divested, and from which none can be obtained; and neither binds nor bars
             anyone. Dollert v. Pratt-Hewitt Oil Corporation, Tex.Civ.Appl, 179 S.W.2d 346,
             348. Also, see Corpus Juris Secundum, "Judgments" §§ 499, 512 546, 549.
             Blacks Law Dictionary, 4th Edition

             and she knows that she has no authority over a man, which is why she has criminally
             converted the Demandant's appellation into their Roman Cult cestui que trust FEARN,
             GLENN WINNINGHAM, and has walked away from any immunity she may have had
             " ... where any state proceeds against a private individual in a judicial forum it is
             well settled that the state, county, municipality, etc. waives any immunity to
             counters, cross claims and complaints, by direct or collateral means regarding
             the matters involved." Luckenback v. The Thekla, 295 F 1020, 226 Us 328; Lyders v.
             Lund, 32 F2d 308

             "Judge loses his absolute immunity from damage actions only when he acts in
             clear absence of all jurisdiction or performance of an act which is not judicial in
             nature." Schucker v. Rockwood, 846 F.2d 1202

             "In arriving at our decision in this matter we do not depart in any way from our
             holding in Huendling v. Jensen that the doctrine of judicial immunity extends to
             courts of limited jurisdiction. But, when a minor magistrate acts wholly without
             jurisdiction, civil liability attaches for his malicious and corrupt abuse of process
             and his willful and malicious oppression of any person under the pretense of
             acting in his official capacity. See Huendling v. Jensen, 168 N.W.2d at 749 and
             authorities cited."188 N.W.2d 294; 1971 Iowa Sup. LEXIS 863; 64A.L.R.3d 1242

             all of which is evidenced by their "Probable Cause Determination and Commitment
             Order", a true copy of which is attached the Police Report which is attached hereto, all
             of which is incorporated herein by reference in its entirety.
          Eighty-two.   The Demandant witnessed that Britton engaged in Official Oppression and
             participated in a conspiracy to threaten, coerce, oppress, and injure the Demandant in
             the free exercise of the Demandant'sright to fail to give evidence against himself, and
             the Demandant's right to fail to appear for a civil matter, when she denied the
             Demandant due process by calling the Demandant a Defendant and criminally
             converting the Demandant's name, which also means that she had pre-judged the
             case, and it didn't matter what the Demandant said or did
             "Whenever this title [the Uniform Commercial Code] creates a "presumption"
             with respect to a fact, or provides that a fact is "presumed," the trier of fact must
             find the existence of the fact unless and until evidence is introduced that
                                       Petition for Relief by Declaration Page 41
     ..
..        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 42 of 91 PageID 57

          supports a finding of its nonexistence." UCC § 1-206 Presumptions [emphasis
          added)

          and engaged in Official Oppression and conspiracy to threaten, coerce, oppress, and
          injure the Demandant in the free exercise of the Demandant's right to fail to give
          evidence against himself, and the Demandant's right to fail to appear for a civil matter,
          when she forged the Demandant's signature onto a quasi contract
          "A quasi contractual action presupposes acceptance and retention of a benefit
          by one party with full appreciation of the facts, under circumstances making it
          inequitable for him to retain the benefit without payment of its reasonable value."
          Major-Blakeney Co. v. Jenkins (1953), 121 C.A.2d 325, 263 P.2d 655, hear den.;
          Townsend Pierson, Inc. v. Holly-Coleman Co. (1960), 178 C.A.2d 373, 2 Cal. Rptr. 812.
          [emphasis added)

          which ONLY applies to their Roman Cult cestui que trust
          "Constructive/quasi contracts are based solely upon a legal fiction or fiction of
          law." Hill v. Waxberg, 237 F.2d 936

          under her satanic Uniform Commercial Code
          "(a) In an action with respect to an instrument, the authenticity of, and authority
          to make, each signature on the instrument are admitted unless specifically
          denied in the pleadings. If the validity of a signature is denied in the pleadings,
          the burden of establishing validity is on the person claiming validity, but the
          signature is presumed to be authentic and authorized ...... " Uniform Commercial
          Code§ 3-308 Proof of Signatures and Status as Holder in Due Course [emphasis
          added]

          "The following rules apply in an action on a certificated security against the
          issuer:
          (1) Unless specifically denied in the pleadings, each signature on a security
          certificate or in a necessary indorsement is admitted.
          (2) If the effectiveness of a signature is put in issue, the burden of establishing
          effectiveness is on the party claiming under the signature, but the signature is
          presumed to be genuine or authorized." Uniform Commercial Code § 8-114
          Evidentiary Rules Concerning Certificated Securities [emphasis added]

          and she engaged in Official Oppression and conspiracy to threaten, coerce, oppress,
          and injure the Demandant in the free exercise of the Demandant's right to fail to give
          evidence against himself, and the Demandant's right to fail to appear for a civil matter,
          because she has demonstrated that she intends to sell the Demandant into slavery as
          surety for her Roman Cult cestui que trust
          "But individuals, when acting as representatives of a collective group, cannot be
                                   Petition for Relief by Declaration Page 42
     ..
.. .. .      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 43 of 91 PageID 58

             said to be exercising their personal rights and duties, nor be entitled to their
             purely personal privileges. Rather they assume the rights, duties and privileges
             of the artificial entity or association of which they are agents or officers and they
             are bound by its obligations." Brasswell v. United States 487 U.S. 99 (1988) quoting,
             United States v. White 322 U.S. 694 (1944),

             "He [the prisoner] has as a consequence of his crime, not only forfeited his
             liberty but all his personal rights except those which the law in its humanity
             affords him. He is for the time being a slave of the state." 62 Va. (21 Grall.} 790,
             796 (1871)

             and this can ONLY happen under the current military dictatorship, because at common
             law she would get her neck stretched
             "If a man be found stealing any of his brethren of the children of Israel, and
             maketh merchandise of him, or selleth him ; then that thief shall die; and thou
             shalt put evil away from among you." Deuteronomy 24:7

             as evidenced by the fact that she issued the capias, which is a debt instrument
             "CAPIAS AD SATISFACIENDUM (shortly termed a CA. SA.) A judicial writ of
             execution which issues out on the record of a Judgment, where there is a
             recovery in the courts ... , of debt, damages, &c. And by this writ the sheriff is
             commanded to take the body of the defendant in execution, and him safely to
             keep, so that he have his body in court at the return of the writ, to satisfy the
             plaintiff his debt and damages. Vide 1 Litt Abr. 249." Tomlins Law Dictionary, 1835
             Edition, Volume 1 [emphasis added]

             "In this chapter: (1) "Capias" means a writ that is: (Al issued by a court having
             jurisdiction of a case after judgment and sentence; and (B) directed "To any
             peace officer of the State of Texas" and commanding the officer to arrest a
             person convicted of an offense and bring the arrested person before that court
             immediately or on a day or at a term stated in the writ.
             (2) "Capias pro fine" means a writ that is:
             (A) issued by a court having jurisdiction of a case after judgment and sentence
             for unpaid fines and costs; and
             (B) directed "To any peace officer of the State of Texas" and commanding the
             officer to arrest a person convicted of an offense and bring the arrested person
             before that court immediately." Texas Code of Criminal Procedure Article 43.015
             Definitions

          Eighty-three. The Demandant witnessed that Britton engage in Official Oppression and
             conspiracy to threaten, coerce, oppress, and injurethe Demandantin the free exercise
             of the Demandant's right to fail to give evidence against himself, and the Demandant's
             right to fail to appear for a civil matter, when she denied the Demandant due process by
             assaulting the Demandant with her satanic religious ceremony
                                      Petition for Relief by Declaration Page 43
.. ..   .      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 44 of 91 PageID 59

               "(a)Whoever, in any of the circumstances referred to in subsection (b) of this
               section-
               (2) intentionally obstructs, by force or threat of force, including by threat of force
               against religious real property, any person in the enjoyment of that person's free
               exercise of religious beliefs, or attempts to do so; shall be punished as provided
               in subsection (d)
               (b) The circumstances referred to in subsection (a) are that the offense is in or
               affects interstate or foreign commerce." 18 USC§ 247 Damage to Religious
               Property; Obstruction of persons in the free exercise of religious beliefs

            Eighty-four. The Demandant witnessed that presumptions by Britton and her privateer
               thugs is not a means of excaping constitutional restrictions
               "The power to create presumptions is not a means of escape from constitutional
               restrictions." Bailey v Alabama, 219 U.S. 219, 238, et seq., 31 S.Ct. 145; Manley v
               Georgia, 279 U.S. 1, 5-6, 49 S.Ct. 215

            Eighty-five.   The Demandant witnessed Britton together with her Euless Military Police
               Privateers conspire together to threaten, injure, oppress, and intimidate the Demandant
               in the free exercise of the Demandant's right to fail to register the Demandant's vehicle,
               or pay the tax associated with such registration, because "consumer goods" are not
               required to be registered, but they intend to threaten, injure, oppress, and intimidate the
               Demandant into converting the Demandant's "consumer goods" vehicle into "business
               equipment" so then they can justify assaulting the Demandant with their quasi contract
               "If two or more persons conspire to injure, oppress, threaten, or intimidate any
               person in any State, Territory, Commonwealth, Possession, or District in the free
               exercise or enjoyment of any right or privilege secured to him by the
               Constitution or laws of the United States, or because of his having so exercised
               the same; ... They shall be fined under this title or imprisoned not more than ten
               years, or both; ... " 18 USC§ 241 Conspiracy to Violate Rights under Color of Law

               and then they further denied due process and orchestrating a cover up by creating a
               capias,
               "In this chapter: (1) "Capias" means a writ that is: (Al issued by a court having
               jurisdiction of a case after judgment and sentence; and (8) directed "To any
               peace officer of the State of Texas" and commanding the officer to arrest a
               person convicted of an offense and bring the arrested person before that court
               immediately or on a day or at a term stated in the writ.
               (2) "Capias pro fine" means a writ that is:
               (A) issued by a court having jurisdiction of a case after judgment and sentence
               for unpaid fines and costs; and
               (B) directed "To any peace officer of the State of Texas" and commanding the
               officer to arrest a person convicted of an offense and bring the arrested person
                                         Petition for Relief by Declaration Page 44
     ..
..           Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 45 of 91 PageID 60

             before that court immediately." Texas Code of Criminal Procedure Article 43.015
             Definitions

             when they had no jurisdiction, there was no trial, no conviction, no sentence, and they
             are required to know that a Warrant may NOT be issued for a Class C Misdemeanor,
             but it is all such good business for their so-called Courts and their extortion racket.
          Eighty-six.   The Demand ant witnessed Britton together with her Euless Military Police
             Privateers threaten, injure, oppress, and intimidate the Demandant in the free exercise
             of the Demandant's right to fail to register the Demandant's vehicle, or pay the tax
             associated with such registration
             "If two or more persons conspire to injure, oppress, threaten, or intimidate any
             person in any State, Territory, Commonwealth, Possession, or District in the free
             exercise or enjoyment of any right or privilege secured to him by the
             Constitution or laws of the United States, or because of his having so exercised
             the same; ... They shall be fined under this title or imprisoned not more than ten
             years, or both; ... " 18 USC§ 241 Conspiracy to Violate Rights under Color of Law

          Eighty-seven.       The Demandant witnessed Lacey Britton together with her Euless
             Military Police Privateers impersonate Public Servant
             "(a) A person commits an offense if he:
             (1) impersonates a public servant with intent to induce another to submit to his
             pretended official authority or to rely on his pretended official acts; or
             (2) knowingly purports to exercise any function of a public servant or of a public
             office, including that of a judge and court, and the position or office through
             which he purports to exercise a function of a public servant or public office has
             no lawful existence under the constitution or laws of this state or of the United
             States.
             (b) An offense under this section is a felony of the third degree." Texas Penal
             Code, Section 37.11 Impersonating Public Servant, [emphasis added];

          Eighty-eight. The Demandant witnessed that under the approval and consent and
             supervision of Lacey Britton, and in support of her Official Oppression, and conspiracy
             to threaten, coerce, oppress, and injure the Demandant in the free exercise of the
             Demandant's right to fail to give evidence against himself, and the Demandant's right to
             fail to appear for a civil matter, someone other than the County Attorney is representing
             the State of Texas in violation of Article 5, Section 21 of the Texas Constitution
             " ... The County Attorneys shall represent the State in all cases in the District and
             inferior courts in their respective counties; Article 5, Section 21, Texas Constitution

             but it is all such good business for their so-called Courts and their extortion racket, and
                                       Petition for Relief by Declaration Page 45
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                   Page 46 of 91 PageID 61

   when they violate due process they lose subject matter jurisdiction, and are required to
   dismiss the case, but that wouldn't help their extortion racket either
   "If the court determines at any time that it lacks subject-matter jurisdiction, the
   court must dismiss the action." Federal Rules of Civil Procedure, Rule 12(h)(3);

Eighty-nine. The Demandant witnessed that the Euless Military Police Chief intends to fail
   to properly train their military troops because they intend that their military subordinates
   engage in multiple felonies in support of their dictatorship agenda and get away with it
   by claiming "good faith";
Ninety.         The Demandant served on Ken Paxton, Texas Attorney with the rank of
   General a Notice and Demand by Registered Mail RE 332 991 089 US which was
   received by him on 17 April 2019, as evidenced by a true copy of which that is attached
   hereto, together with proof of service, all of which are incorporated herein by reference
   in their entirety, because as the Texas Attorney with the rank of General, Ken Paxton is
   the highest law enforcement Officer in Texas enforcing the Martial Law and all Law
   Enforcement Officers are his subordinates, and are operating under his directions and
   with his approval, and he is responsible for their actions, as evidenced in paragraph 11
   that says;
   "Ken Paxton, the private man acting as Texas Attorney with the rank of General,
   you are NOTICED that as an Attorney with the rank of General, you are an officer
   of the military occupation in Texas, and as the highest Law Enforcement Officer
   (LEO) in Texas, all Law Enforcement Officers in Texas are under your command,
   and your subordinates, and you are responsible for their actions."

Ninety-one. The Demandant witnessed that Ken Paxton, Texas Attorney with the rank of
   General is an accomplice to the Official Oppression of these Colleyville Military Police
   as evidenced in Paragraph 65 that says;
   "You, Ken Paxton, the private man acting as Texas Attorney with the rank of
   General, subordinates and successors, et al, as the highest Law Enforcement
   Officer in Texas, are NOTICED that pursuant to your edicts under Martial Law, a
   Class "C" misdemeanors does not impose any legal disability
   .. .. and your edicts under Martial Law say the penalty can be a fine ONLY
   . ....and your edicts under Martial Law say an arrest warrant may NOT be issued,
   therefore, there is no such thing as a warrant for a Class "C" Misdemeanor
   .....and your edicts under Martial Law say a failure to appear is also a fine ONLY
   ..... and pursuant to your edicts under Martial Law your Municipal Courts may
   ONLY hear cases that are misdemeanors punishable by jail, or felonies
   .. ... and a "DEFENDANT" is ONLY accused of a crime

                               Petition for Relief by Declaration Page 46
.. ..   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20               Page 47 of 91 PageID 62

        . ....and your edicts under Martial Law say the Certificate of Title ONLY applies to
        motor vehicles that are owned by the state or a political subdivision of the state
        ...... because the Certificate of Title certifies that the state has the Title, which
        means the vehicle is owned by the state, and your edicts under Martial Law say
        no political subdivision may requirethe Demandantto registerthe
        Demandant'sproperty
        .......therefore the registration ofthe Demandant'svehicle is none of your
        business, and it is none of the business of any of your subordinates, which is
        proof that any action involving a private automobile that is considered
        "consumer goods" or "household goods" as described herein, is a malicious
        prosecution
        ......and since they may NOT issue a warrant, they do issue a capias, as
        described herein, which is NOT a warrant, but is a debt instrument and if you or
        your subordinates arrestthe Demandantfor anything involving a Class "C"
        misdemeanor, it shall be evidence that you and your subordinates intend to act
        in your private capacity as third party debt collectors in support of an extortion
        racket."
        and paragraph 69 that says;
        You, Ken Paxton, the private man acting as Texas Attorney with the rank of
        General, subordinates and successors, et al, as the highest Law Enforcement
        Officer in Texas, are NOTICED that in the event that there is any interaction
        between you and your subordinates and me, that fails to involve a breach of the
        peace, or a lawful court order, it shall be evidence that you and your subordinate
        intend to cease to represent the government
        ......and pursuant to your edicts under Martial Law, it shall be evidence that you
        and your subordinates intend to impersonate a public servant
        ...... and pursuant to your edicts under Martial Law, it shall be evidence that you
        intend that any action that may be brought is simulating a legal process
        ...... all of which is in furtherance of their quasi contract
        ......which is why you and your subordinates are so adamant about coercing
        information from me, and from third parties, about your Roman Cult cestui que
        trust/ government employee/ Social Security Number
        ...... because they create a fraudulent fictitious debt and issue a capias pursuant
        to your edicts under Martial Law
        ...•.. and pursuant to your edicts under Martial Law, you and your subordtnates
        can have an excuse to assault (unlawfully arrest) me, kidnapthe Demandantand
        falsely imprisonthe Demandantand claim "good faith" and call it a warrant
        ......when they know that a capias is NOT an arrest warrant
        ..•...which is also what precipitated the War of Independence
        ...... especially since Samuel Adams coined the phrase "givethe
        Demandantliberty or givethe Demandantdeath" after witnessing a man flogged
        to death for refusing to take a license
        ...... for their extortion racket to get Federal Reserve Notes which are meant for
        internal use of the government ONLY, and for US citizens ONLY pursuant to your
        edicts under Martial Law"



                                Petition for Relief by Declaration Page 47
    ..
            Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 48 of 91 PageID 63
.
            and Ken Paxton and his subordinates were notified by this Notice and Demand and
            they fail to have "good faith" as evidenced in Paragraph 73, and were put into estoppel
            as evidenced in Paragraph 74, which is further evidence that their Official Oppression,
            and their Impersonating Public Servants, and their Simulated Legal Process, and their
            subjecting the Demandant to the deprivation of the Demandant'srights under the color
            of law, and their conspiracy to threaten, intimidate, oppress and injure the Demandant
            in the free exercise of the Demandant's rights, is deliberate, calculated and malicious.
         Ninety-two. The Demandant witnessed that The Demandant has previously filed lawsuits
            (several) with the federal so-called courts and John McBryde always seems to get them
            and then proceeded to dismiss them because the Demandant failed to pay for
            McBryde's license fee (filing fee),
            "License, contracts, is a right given by some competent authority to do an act,
            which without such authority would be illegal. The instrument or writing which
            secures this right is also called a license. Vide Ayl.Parerg. 353; 15 Vin.Ab 92;
            Ang. Wat. Co. 61, 85. A license is express or implied. An express license is one in
            which in direct terms authorizes the performance of a certain act; as a license to
            keep a tavern by public authority. An implied license is one which though not
            expressly given, may be presumed from the acts of the party having the right to
            give it." Bouvier's Law Dictionary 1843 Edition, Volume 2, page 53 [emphasis added]

            thereby demonstrating that Mcbryde intended to be a (bought and paid for) Clerk
            masquerading as a Judge/ revenue officer convertingthe Demandant'sright to file a
            lawsuit into a privilege
            "The claim and exercise of a Constitutional (guaranteed) right cannot be
            converted into a crime". Miller v US, 230 Fed 486,489

            "No State shall convert a liberty into a privilege, license it, and charge a fee
            therefore."_Murdock v. Pennsylvania, 319 US 105

            "There can be no sanction or penalty imposed upon one because of this exercise
            of constitutional rights." Sherer v. Cullen, 481 F 946

            "If the State converts a right (liberty) into a privilege, the citizen can ignore the
            license and fee and engage in the right (liberty) with impunity." Shuttlesworth v.
            City of Birmingham Alabama, 373 US 262

         Ninety-three. The Demandant has filed several felony criminal complaints with Erin Nealy
            Cox and she refused to prosecute them, therefore she intends to be an accomplice to
            these felons described herein,

                                       Petition for Relief by Declaration Page 48
     .. ...      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                    Page 49 of 91 PageID 64
•'


              Ninety-four. The Demandant filed several criminal complaints with Sharen Wilson and she
                 refuses to prosecute them, therefore she intends to be an accomplice to the felonies
                 described herein,
              Ninety-five. The Demandant witnessed that wrongdoers trespass upon the Demandant's
                 property;
              Ninety-six.    The Demandant witnessed that the causal agent of the trespass is false
                 arrest, assault, kidnapping, false imprisonment, breach of trust, perjury, seditious
                 conspiracy, treason, theft of property, Official Oppression, War Crimes, Deprivation of
                 Immunities under Color of Law, Conspiracy to do all of the above, and more;
              Ninety-seven.         the trespass did and does cause harm and injury to the Demandant's

                 property;

                                                              Summary

              Ninety-eight. Wrongdoers Brown Chief of military police , BAR member Britton, together
                 with the Mayor and City Council, deliberately, and calculatedly screen for, and hire low
                 intelligence thugs who have a propensity for aggressive behavior and give the thugs
                 guns and tell the thugs to go out and engage in false arrest and false imprisonment,
                 especially targeting people like me, because they know their thugs can claim "good
                 faith" and get away with it,
                     a. as part of their agenda to take reprisals against people like the Demandant for
                          political beliefs, and religious beliefs,
                     b. as part of their slavery agenda,
                     c. as part of their agenda to pillage property,
                     d. as part of their agenda to coerce information from the Demandant and anyone
                          else,
                     e. as part of their agenda to terrorize the Demandant and anyone else,
                     f.   as part of their agenda to engage in malicious prosecutions,
                     g. as part of their agenda to force feed you dead pig and other poisons with the
                          objective of population reduction for their Roman Cult handlers
                     h. as part of their agenda to deny the Demandant and anyone like the Demandant
                          due process, in support of their War Crimes and military dictatorship
                                              Petition for Relief by Declaration Page 49
.'    ~~
           ...      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 50 of 91 PageID 65
 •'

                 Ninety-nine. These wrongdoers named herein are making war onthe Demandant in
                    violation of the Definitive Treaty of Peace of 1783, Article 7 that says;
                    "There shall be a firm and perpetual peace between his Brittanie Majesty and the
                    said states, and between the subjects of the one and the citizens of the
                    other, ..... "

                    as agents for Queen Elizabeth, II, who is Arch Treasurer and Prince Elector of the
                    United States of America, as successor to the tyrant King George;
                 One hundred.        These wrongdoers named herein are assaulting the Demandant with
                   their Roman Cult handler's cestui que trust GLENN WINNINGHAM FEARN, and the
                    Roman Cult's International Law
                   "INTERNATIONAL LAW RULE: Adopted for areas under Federal legislative
                   jurisdiction" "Federalizes State civil law, including common law.--The rule serves
                   to federalize not only the statutory but the common law of a State .... STATE AND
                   FEDERAL VENUE DISCUSSED: The civil laws effective in an area of exclusive
                   Federal jurisdiction are Federal law, notwithstanding their derivation from State
                   laws, and a cause arising under such laws may be brought in or removed to a
                   Federal district court under sections 24 or 28 of the former Judicial Code (now
                   sections 1331 and 1441 of title 28, United States Code), giving jurisdiction to
                   such courts of civil actions arising under the "* * *laws * * * of the United States"
                    ••. " Jurisdiction over Federal Areas Within the States - Report of the Interdepartmental
                   Committee for the Study of Jurisdiction over Federal Areas Within the States, Part II, A
                   Text of the Law of Legislative Jurisdiction Submitted to the Attorney General and
                   Transmitted to the President June 1957, page 158-165

                   "We therefore decline to overrule the opinion of Chief Justice Marshall: We hold
                   that the District of Columbia is not a state within Article 3 of the Constitution. In
                   other words cases between citizens of the District and those of the states were
                   not included of the catalogue of controversies over which the Congress could
                   give jurisdiction to the federal courts by virtue of Article 3. In other words
                   Congress has exclusive legislative jurisdiction over citizens of Washington
                   District of Columbia and through their plenary power nationally covers those
                   citizens even when in one of the several states as though the district expands for
                   the purpose of regulating its citizens wherever they go throughout the states in
                   union"_National Mutual Insurance Company of the District of Columbia v. Tidewater
                   Transfer Company, 337 U.S. 582, 93 L.Ed. 1556 (1948)

                   "The law of war can no more wholly dispense with retaliation than can the law of
                   nations, of which it is a branch. Yet civilized nations acknowledge retaliation as
                   the sternest feature of war. A reckless enemy often leaves to his opponent no
                   other means of securing himself against the repetition of barbarous outrage"
                   Lieber Code, Article 27 [emphasis added]


                                              Petition for Relief by Declaration Page 50
..    '   .   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 51 of 91 PageID 66
 ..
              by using their Roman Cult martial law to convert the Demandant into their "subject of
              the enemy"
              "Martial Law extends to property, and to persons, whether they are subjects of
              the enemy or aliens to that government." Lieber Code, Article 7

              "All subjects over which the sovereign power of the state extends are objects of
              taxation, but those over which it does not extend are exempt from taxation. This
              proposition may also be pronounced as self-evident. The sovereignty of the state
              extends to everything which exists by its authority or its permission." McCullough
              v Maryland, 17 U.S. [4 Wheat] 316 (1819). [emphasis added]

              which is a seditious conspiracy
              "If two or more persons in any State or Territory, or in any place subject to the
              jurisdiction of the United States, conspire to overthrow, put down, or to destroy
              by force the Government of the United States, or to levy war against them, or to
              oppose by force the authority thereof, or by force to prevent, hinder, or delay the
              execution of any law of the United States, or by force to seize, take, or possess
              any property of the United States contrary to the authority thereof, they shall
              each be fined under this title or imprisoned not more than twenty years, or both."
              18 USC § 2384,

              and treason to the constitution
              "We have no more right to decline the exercise of jurisdiction which is given than
              to usurp that which is not given. The one or the other would be treason to the
              Constitution." Cohen v Virginia, 19 U.S. 264

              "But in considering the question before us, it must be borne in mind that there is
              no law of nations standing between the people of the United States and their
              Government, and interfering with their relation to each other. The powers of the
              Government, and the rights of the citizens under it, are positive and practical
              regulations plainly written down. The people of the United States have delegated
              to it certain enumerated powers, and forbidden it to exercise others." Dred Scott
              v. Sanford, 19 How (60 U.S.) 393,452, 15 L.Ed. 691 (A.D. 1856-1857) [emphasis
              added]

              "The power that is derived cannot be greater than that from which it is derived"
              Derativa potestas non potest esse major primitive. Bouvier's Law Dictionary, 1856
              Edition

              and they are using the treaty power of their unconstitutional bankrupt municipal
              corporation
              "but Madison insisted that just "because this power is given to Congress," it did
              not follow that the Treaty Power was "absolute and unlimited." The President and
              the Senate lacked the power "to dismember the empire," for example, because
              "[t]he exercise of the power must be consistent with the object of the
                                       Petition for Relief by Declaration Page 51
        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 52 of 91 PageID 67
,,

        delegation." "The object of treaties," in Madison's oft-repeated formulation, "is
        the regulation of intercourse with foreign nations, and is external." Bond v United
        States 572 US _ _ (2014) case number 12-158 [emphasis added]

        "Today, it is enough to highlight some of the structural and historical evidence
        suggesting that the Treaty Power can be used to arrange intercourse with other
        nations, but not to regulate purely domestic affairs." Bond v United States 572 US
        _ _ (2014) case number 12-158 [emphasis added]

        "The government of the United States ... is one of limited powers. It can exercise
        authority over no subjects, except those which have been delegated to it.
        Congress cannot, by legislation, enlarge the federal jurisdiction, nor can it be
        enlarged under the treaty-making power" Mayor of New Orleans v. United States, 1O
        Pet 662, 736 [emphasis added],

        which is also what they did to precipitate the War of Independence, which is where their
        true agenda lies, to make war as part of their seditious conspiracy and all of the other
        crimes described herein;
     One hundred one. These wrongdoers named herein have engaged in a seditious
        conspiracy to assault the Demandant with their International Law, which includes their
        International Law Rule, and the Law of War, and the Geneva Convention Relative to
        the Protection of Civilians in a Time of War of 1949
       "The compacts which have temporary matters for their object are called
       agreements, conventions, and pactions. They are accomplished by one single
       act, and not by repeated acts. These compacts are perfected in their execution
       once for all: treaties receive a successive execution whose duration equals that
       of the treaty." Vattel, Law of Nations, §153. Pactions, agreements, or conventions.

        and the perjurers have failed to honor their own international agreements
       "It is a settled point in natural law, that he who has made a promise to any one,
       has conferred upon him a real right to require the thing promised, and
       consequently, that the breach of a perfect promise is a violation of another
       person's right, and as evidently an act of injustice, as it would be to rob a man of
       his property. The tranquillity, the happiness, the security of the human race,
       wholly depend on justice, on the obligation of paying a regard to the rights of
       others .... " The Law of Nations, by Vattel. §163. Obligation of observing treaties.
       [emphasis added]

       and it is injustice, that these Roman Cult satanists have demonstrated that they are real
       good at
       "As the engagements of a treaty impose on the one hand a perfect obligation,
       they produce on the other a perfect right. The breach of a treaty is therefore a
       violation of the perfect right of the party with whom we have contracted: and this
                                   Petition for Relief by Declaration Page 52
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 53 of 91 PageID 68

   is an act of injustice against him." The Law of Nations, by Vattel, §164. The violation
   of a treaty is an act of injustice. [emphasis added]

   and they have violated their own Law of Nations;
   "He who violates his treaties, violates at the same time the law of nations; for he
   disregards the faith of treaties, that faith which the law of nations declares
   sacred; and, so far as depends on him, he renders it vain and ineffectual. Doubly
   guilty. he does an injury to his ally. he does an injury to all nations, and inflicts a
   wound on the great society of mankind. "On the ob-servance and execution of
   treaties," said a respectable sovereign, "depends all the security which princes
   and states have with respect to each other: and no dependence could
   henceforward be placed in future conventions, if the existing ones were not to be
   observed."The Law of Nations, by Vattel, §221. He who violates his treaties, violates
   the law of nations. [emphasis added];

One hundred two.    The Demandant already knows that ii doesn't matter what the
   Demandant says, or does, because this case was pre-judged from the beginning, and
   this case will get dismissed by the (bought and paid for) Clerk masquerading as a
   Judge / Military Commissioner/ BAR member/ whore selling their "Justus"
   "Ye are of your father the devil, and the lusts of your father ye will do. He was a
   murderer from the beginning, and abode not in the truth, because there is no
   truth in him. When he speaketh a lie, he speaketh of his own: for he is a liar, and
   the father of it." John 8:44

   But the fearful, and unbelieving, and the abominable, and murderers, and
   whoremongers, and sorcerers [pharmaceutical drug pushers], and idolaters, and
   all liars, shall have their part in the lake which burneth with fire and brimstone:
   which is the second death." Revelations 21 :8

   and we were all here before this universe was created and we will all be here when ii
   goes away, and before God, Angels and anyone who reads this as a witness, the
   Demandant shake the dust of the earth from off the Demandant's feet against you (Malt
   10:14, Mark 6:11, Luke 9:5) and we will be talking about this on judgment day!!!!;

One hundred three. in any event, the rights protected in the Geneva Convention Relative
   to the Protection of Civilians in a lime of War of 1949 may not be given up
   "Protected persons may in no circumstances renounce in part or in entirety the
   rights secured to them by the present Convention, ...... " Article 8, Geneva
   Convention Relative to the Treatment of Civilians in a lime of War of 1949

   and their criminal corporations are responsible, even if they let their gustapo thugs off
   the hook
                            Petition for Relief by Declaration Page 53
     ..      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 54 of 91 PageID 69
..
             "The Party to the conflict in whose hands protected persons may be, is
             responsible for the treatment accorded to them by its agents, irrespective of any
             individual responsibility which may be incurred." Article 29, Geneva Convention
             Relative to the Treatment of Civilians in a Time of War of 1949;

          One hundred four. i hold no personal animosity towards these Euless military police
             because they may have not been trained properly, and we do need officers to keep the
             peace, and Graham, and may be victims because it is well known that military police
             chiefs screen out applicants, looking for certain types of personalities with low
             intelligence, and then give them quotas for revenue (there are Youtube videos of Peace
             Officers who were FIRED for failing to make quotas) and in the event that they
             demonstrate that they have truly repented, then as a Christian, The Demandant is
             required to forgive them, but the Roman Cult's BAR members are presumed to know
             the law
             "Officers of the court have no immunity, when violating a constitutional right, for
             they are deemed to know the law." Owens v Independence 100 S.C.T. 1398 (Ezra
             7:23-26)

             therefore, Britton, McBryde, Paxton, and the coward Euless prosecutor, and any other
             BAR members involved, are much more culpable in this matter, especially since they
             have clearly demonstrated that they have no problem engaging in felony mail fraud,
             and other felonies like official oppression, and conspiracy, and others described herein,
             all at the urging of the city Councils for revenue, in support of their extortion racket and
             criminal street gang;
          One hundred five.   i always prefer lawful money pursuant to the Coinage Act of 1792, but
             as an extremely less desirable alternative, i can accept their military script/ fake money
             / IOUs / negotiable instruments/ Federal Reserve Notes, and i would ask the (bought
             and paid for) clerk masquerading as a Judge for extra compensation for accepting the
             liability associated with their fake money and to coverthe Demandant'sexpenses
             associated with converting it to something real, like gold or silver coin, or land, etc;
          One hundred six.    i require compensation for the trespass upon the Demandant's
             property, and the Demandant has no problem with arbitration, but i shall sign no
             contracts because i would NOT want the {bought and paid for) Clerk masquerading as
             a Judge/ Military Commissioners to think the Demandant has agreed to some
             contract
                                       Petition for Relief by Declaration Page 54
..
        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 55 of 91 PageID 70

        "and because it brings into action, and enforces this great and glorious principle,
        that the people are the sovereign of this country, and consequently that fellow
        citizens and joint sovereigns cannot be degraded by appearing with each other
        in their own courts to have their controversies determined." Chisolm v Georgia 2
        Dall. 440, [Emphasis added];

     One hundred seven.         compensation due from CITY OF EULESS, INC., for the
        extortion required to getthe Demandant'sprivate conveyance back after they engaged
        in criminal trespass and burglary o fthe Demandant'svehicle, and maliciously had it
        towed, ($258.10) two hundred fifty eight dollars and ten cents;
     One hundred eight. compensation due from Graham; his bond (insurance), not a penny
        less and not a penny more and other relief for damages (exemplary and punitive) and
        relief for other damages to other property to be decided by the jury or the Roman Cult
        (bought and paid for) clerk masquerading as a Judge/ military commissioner/ BAR
        member/ BAAL priest;
     One hundred nine. compensation due from Hurtado; his bond (insurance), not a penny
        less and not a penny more and other relief for damages (exemplary and punitive) and
        relief for other damages to other property to be decided by the jury or the Roman Cult
        (bought and paid for) clerk masquerading as a Judge / military commissioner/ BAR
        member I BAAL priest;
     One hundred ten.    compensation due from Brown; his bond (insurance), not a penny less
        and not a penny more and other relief for damages (exemplary and punitive) and relief
        for other damages to other property to be decided by the jury or the Roman Cult
        (bought and paid for) clerk masquerading as a Judge/ military commissioner/ BAR
        member/ BAAL priest;
     One hundred eleven.        compensation due from Britton; her bond (insurance), not a
        penny less and not a penny more and other relief for damages (exemplary and
        punitive) and relief for other damages to other property to be decided by the jury or the
        Roman Cult (bought and paid for) clerk masquerading as a Judge/ military
        commissioner/ BAR member/ BAAL priest;
     One hundred twelve.        compensation due from Collingwood; his bond (insurance), not
        a penny less and not a penny more and other relief for damages (exemplary and
        punitive) and relief for other damages to other property to be decided by the jury or the


                                 Petition for Relief by Declaration Page 55
   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 56 of 91 PageID 71

   Roman Cult (bought and paid for) clerk masquerading as a Judge I military
   commissioner/ BAR member I BAAL priest;
One hundred thirteen.      compensation due from Echols-Kirksey; his bond (insurance),
   not a penny less and not a penny more and other relief for damages (exemplary and
   punitive) and relief for other damages to other property to be decided by the jury or the
   Roman Cult (bought and paid for) clerk masquerading as a Judge / military
   commissioner/ BAR member/ BAAL priest;
One hundred fourteen.      compensation due from Nilson; his bond (insurance), not a
   penny less and not a penny more and other relief for damages (exemplary and
   punitive) and relief for other damages to other property to be decided by the jury or the
   Roman Cult (bought and paid for) clerk masquerading as a Judge / military
   commissioner/ BAR member I BAAL priest;
One hundred fifteen.       compensation due from McBryde; his bond (insurance), not a
   penny less and not a penny more and other relief for damages (exemplary and
   punitive) and relief for other damages to other property to be decided by the jury or the
   Roman Cult (bought and paid for) clerk masquerading as a Judge I military
   commissioner/ BAR member/ BAAL priest;


One hundred sixteen.       compensation due from the coward Euless prosecutor; Stacy
   White, her bond (insurance), not a penny less and not a penny more and other relief for
   damages (exemplary and punitive) and relief for other damages to other property to be
   decided by the jury or the Roman Cult (bought and paid for) clerk masquerading as a
   Judge I military commissioner/ BAR member/ BAAL priest;


One hundred seventeen. compensation due from Erin Nealy Cox; her bond (insurance),
   not a penny less and not a penny more and other relief for damages (exemplary and
   punitive) and relief for other damages to other property to be decided by the jury or the
   Roman Cult (bought and paid for) clerk masquerading as a Judge I military
   commissioner I BAR member/ BAAL priest;


One hundred eighteen.      compensation due from Ken Paxton; his bond (insurance), not a
   penny less and not a penny more and other relief for damages (exemplary and
                            Petition for Relief by Declaration Page 56
..
        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 57 of 91 PageID 72

        punitive) and relief for other damages to other property to be decided by the jury or the
        Roman Cult {bought and paid for) clerk masquerading as a Judge / military
        commissioner/ BAR member/ BAAL priest;


     One hundred nineteen.      compensation due from CITY OF EULESS, INC.; its bond
        (insurance), not a penny less and not a penny more and other relief for damages
        {exemplary and punitive) and relief for other damages to other property to be decided
        by the jury or the Roman Cult {bought and paid for) clerk masquerading as a Judge/
        military commissioner/ BAR member/ BAAL priest;


     One hundred twenty.        the Roman Cult cestui que trust GLENN WINNINGHAM FEARN
        should pay exemplary and punitive damages {because otherwise it would be unjust
        enrichment for the Roman Cult) to be decided by the jury or the Roman Cult {bought
        and paid for) clerk masquerading as a Judge/ military commissioner/ BAR member/
        BAAL priest;


     One hundred twenty-one. since this is such a malicious prosecution, and these privateers
        are screened for low intelligence and a propensity for aggressive behavior, and
        Graham's supervisor Hurtado is in on it and so is their {bought and paid for) Clerk
        masquerading as a Judge (Magistrate), and they refused to get the County Sheriff, the
        Demandant is requesting actual damages in the amount seventy-five thousand dollars
        for each fifteen minute period as found in Trezevant v. City of Tampa. 741 F. 2d 336 in
        which an award of twenty-five thousand dollars was made in 1984 in actual damages
        for unlawful arrest, for approximately each 15 minutes period and i was held captive
        from about 830pm on Friday evening until about 530am Sunday morning, which is 32
        hours which is $9,600,000 (nine million six hundred thousand dollars) in actual
        damages, and exemplary damages Cleopatra Haslip et al. v Pacific Mutual Life
        Insurance. Inc. 499 U.S. 1. 113 Fed 2d 1. 111 set 1032 (no. 89-1279) (For Conversion:
        4 times for compensatory damages), and punitive damages of 200 times actual
        damages,




                                 Petition for Relief by Declaration Page 57
.,   .. ..      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                 Page 58 of 91 PageID 73

             One hundred twenty-two. additional compensation due from each of the wrongdoers, a
                hand written letter of apology from each of them to me, and a letter of reprimand
                inserted into their permanent file, from each of the Euless military police, their military
                commissioner, and their prosecutor, their Euless Chief of military Police, and McBryde,
                Paxton,


             One hundred twenty-three.          another way of measuring any fake money I military
                script/ compensation could be their District of Columbia codes (edicts under Martial
                Law), 18 USC§ 1091 - $1,000,000 per offense, 18 USC§ 3571 - $250,000 for each
                individual felony offense, $500,000 for each felony offense by their criminal
                corporations, and other amounts for other offenses as found in 18 USC § 3571;


             One hundred twenty-four. in the event that Graham, Hurtado, Brown and Collingwood,
                Echols-Kirksey and Nilson, demonstrate that they have truly repented, the Demandant
                is prepared to forgive them of all sins, and waive all requirements for their bonds, and
                any other damages that may be assessed on their behalf, except that the value of their
                bonds and other damages should then be provided by the Roman Cult's cestui que
                trust GLENN WINNINGHAM FEARN (because otherwise it would be unjust enrichment
                for the Roman Cult) but their associated corporations and the officers and BAR
                members thereof, remain fully responsible, and i still require hand written letters of
                apology from all involved. One way that they can demonstrate that they have truly
                repented is to join and become involved with Sheriff Richard Mack's Constitutional
                Sheriffs and Peace Officers Association, which is linked here; https://cspoa.org/:


             One hundred twenty-five. the Demandant says here, that all herein be true;


             One hundred twenty-six.     signed and sealed in red ink on the soil of Texas, under
                penalties with perjury, [28 USC§ 1746(1)], pursuant to locus sigilli, and Rule 201 of
                your Rules of Evidence
                "locus sigilli - The place of the seal. Today this phrase is almost always
                abbreviated "LS."" Black's Law Dictionary 9th Edition, page 1026;

             One hundred twenty-seven.          further Demandant sayeth not;
                                          Petition for Relief by Declaration Page 58
.....
 ·..       Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                Page 59 of 91 PageID 74
   '

        One hundred twenty-eight.it has been said, so it is done.

        One hundred twenty-nine. signed and sealed this day in December, in the year, Two
           Thousand and Nineteen.




                                               With a proper mailing address [18 USC§ 1342] of;
                                                               [glenn winningham; house of fearn ©)
                                                            General Post Office, ZIP Code EXEMPT
                                                       In care of; 6340 Lake Worth Boulevard, #437
                                                                       Fort Worth, Texas [RR 76135)
                                                 Non-Domestic Mail, Without the United States, Inc.




                                                    JURAT
        Texas                              )
                                           )      Subscribed, Affirmed, Sealed
        Tarrant County                     )
        As a Notary Public, I hereby certify that glenn winningham; house of fearn, who is known
        to me, ap~d before me and after affirming, he executed the foregoing document on
        this the _r__½ay of December, in the year two thousa             d · eteen.
                                                                                   NOVA DEAN PARKS
                                                                                   Notary ID #6065973
                                                                                  My Commission E,cpires
                                                                                    September 3, 2021




                                    Petition for Relief by Declaration Page 59
·.,   .   \•
                      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                     Page 60 of 91 PageID 75




               ·EULESS POLICE DEPARTMENT
               • 1102 W. Euless Bl\d .
                                                                                                                   j              Page 1



                .
                Inmate Booking Report                                                                                             11/22/2019

                Personal
                 Name: Fearn, Glenn Winningham                                    Pgency Id: 248632-1

                 Ethnicity: Non-Hispanic     DOB -                  Pge: 62       POB: /iZ.

                 Race: White                 Sex     Male           Weight 220            Height: 5· r
                 Hair. Gray                  Eyes: Brown



                CD~L;Nko~.:,iiiiiiiiiiiiiw111.;-;.:;;u;ed;:-:/iZ.Q_ _.....:,~ssiss;N;;:o.-.-iiiPs No.:                        FBI No.: AXLR5HPA1
                 Occupation:                                        Employer.
                 Address
                     Street   6340 Lake Worth Boulevard 437                   City: Fort Worth         State:      TX          Zip: 76040
                 Phone
                     Phone:                                 Type:
                 Arrest
                     Arest Pgency: Euless Pofice Department               Booking Date: 11/22/2019 21:01
                     -"<rest Officer. Graham,T#629                        Booking Officer. Nllson,V#STT
                     Arrest Location: 2200 Gateway Blvd                                   Arrest Date:          1112212019 8:45:00 PM

                 Vehicle
                     Make: Toyota             Model: Corona           License No.: NONE              · Towed: Yes
                 Remarks:
                                                                                              TX                         Towed By


                 Charges                                                                                                                Call No.:
                 1       - Euless PD   FAIL TO ID RJGITIVE ffiM JUSTICE REl'USE TO GIVE            MB Bond 500.00                       1900065251
                Remarks:

                2        - Euless PD     Cltl!4098295-1                   Bond282.00                                                    1900065251
                Remarks:

                3        - Euless PD     Clt#4098295-2         Regis)ration (No Plate)       Bond 132.00                                1900065251
                Remarks:

                 4       - Lake Worth PD     Wrnl#LP0-1066097            No Insurance        Rne/Bond 655.10                            1900065251
                Remarks:

                 5       - lake Worth PD     Wrnl#LPD-1055096            DL-Fan To Display         Rne/Bond 336.60                      1900065251
                Remarks:
. ..     ·,   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                              Page 61 of 91 PageID 76
  t .,




                       l, OFF1CEQ GQAIIA.,...                     , the reviewing
                       officer of this police report do hereby swear and
                       P.fflrm that the above listed facts an<l circumstance(s)
                       1re true and correct to the best of my knowledge                            Bonds:
                       · ~d b~lief                                                                 $, _ _ _...j
                       :-,:>te of                                                                  $------1
                       •.,,~i9nment                       Officer
                                                                                                   $ _ _ _...j
                       ·-·---•---                                 11/1.2)19                        $, _ _ _--!

                                          PPOl?t'8LE CAUSE DETERMINATION
                                ,~:;ificier, I;_"''' •1:cive bu:r·, p•·cs,:,·,t-,ct to me. under oath by affidavit.
                       s•.- ..-.,f, re:.:tirir:  c:· ,:1-, ..,,:wi5e ic, she,,.~ th,?t probable cause exists for the
                                                    1
                                                        ·:··

                       r•·.· ..                . ·>,~ !)~!.";;i)l)e,: !.':Sn~ifiecl ~~~-'C~&J El;AQ..w
                                  ,,.t'P!" ,1etc.:-'..:. .. ,
                       -···--·--·-·- _____________ ar, io th,; fol'owing chGrge::;:
                       F°AI~ ,o• 10 FoGmv!:
                                      -- .-,.. FMl"R I Nollfr,:..,;,-
                                                          __ J:-k-,.---     -•.,.H~Jt  AGE,-..<--'•
                                                                                       --   -       w12,-,-.s-

                       ---·---· -- ...... ----~ ·---------------
                                    Signer:        i:,:::_ ,.. _ _t!-::iy   er, _ _ _ _ _ _ _ _ _ _ _ • 20_.

                                                                              MAGISTRATE
       ·.. \,
'   .. ... ..       Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20               Page 62 of 91 PageID 77


                                EULESS POLICE DEPARTMENT
                "                                        Narrative
                    Date of report: 2019-11-23                                    Case Number: 1900065251


                    Incident Number :1900065251

                 On 11/22/19 at 2032 hours I, Officer Graham (629), was patrolling in the area of 2200
                 Gateway Blvd in marked unit 1019. V\/hile patrolling in this area Graham came into contact
                 with a silver in color Toyota corolla displaying a Texas Republic private property placard
                 which is not a state issued license plate. Graham activated his emergency overhead lights to
                 conduct a vehicle traffic stop and the above stated vehicle pulled over to the shoulder of the
                 roadway. Graham made contact with the driver and sole occupant of the vehicle and tried to
                explain the reason for the stop tiut the driver was on the phone with Euless Police Dispatch
                demanding that they send a county sheriff deputy to this location. The unidentified driver
                continued to request for a county sheriff deputy, but was told by EPD Dispatch to talk to the
                Euless Officer on scene. Graham explained the reason for the stop to the unidentified driver,
                who became verbally combative and stated to Graham that he was not required to have a
                state LP on his vehicle. The unidentified driver started reading off a laminated paper accusing
                Graham of official oppression and reading of his version of the Texas penal code on why he
                was not required to have a LP on his vehicle. Graham contacted the on duty supervisor Sgt
                Hurtado (357) via radio and requested that he make Graham's scene. Graham asked the
                unidentified driver for his drivers license and insurance to which he responded " I don't have
                them and am not required to have them". The unidentified driver continued to read off of his
                laminated paper and was verbally combative towards Graham and at one point informed
                Graham that he had been to the supreme court five times and asked Graham if he wanted to
                be next.· Graham again asked for the unidentified driver to provide identifying information and
                the driver continued to not provide It and informed Graham that he was " Going to sue his butt
                off".

                Sgt Hurtado and Ofc Collingwood (626) arrived on scene and Graham had the unidentified
                driver step out of his vehicle and to the rear of the vehicle. Graham patted the driver down for
                weapons and asked him to sit on the curve, which he refused to do and continued to be
                verbally combative towards officers. Graham informed Sgt Hurtado for the reason for the stop
                and what all had transpired after making contact with the unidentified driver. Sgt Hurtado tried
                to reason with the driver and explain to him what would happen if he did not comply with the
                officers request of identifying information. The driver continued to be verbally aggressive with
                Officers and refused to comply with the above stated request Due to the unidentified driver




                    Officer: Graham,T                                                       ID#: 629
                    Approving Supervisor: Not approved                                      ID#:
                                                           Page 1
.....
        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 63 of 91 PageID 78




                     EULESS POLICE DEPARTMENT
                                               Narrative
        Date of report: 2019-11-23                                      Case Number: 1900065251


        refusing to give Identifying information for Graham to issue him citations for the traffic
        offenses, Graham placed the driver into handcuffs behind the back (double-locked), searched
        him Incident to arrest, and placed him into the backseat of marked unit 1019. Collingwood
        requested a wrecker from B&B Wrecker service and did a vehicle inventory sheet on the
        vehicle. Graham transported the unidentified driver to the Euless Jail for booking on the
        following:

        1.) Euless PD Cit#4098295-1- FMFR

        2.) Euless PD Cit#4098295-2- Registration (No Plate)

        While out at the Euless Jail the unidentified driver still refused to give any identifying
        information the booking officers and had to be finger printed so that Officers could obtain the
        necessary information. The results of the fingerprints came back and identified the driver as
        Glenn Fearn W/M 9/4/57 holding AZDL#D01474189. Graham ran Fearns information through
        Euless Police Dispatch which came back with possible warrants out of Lake Worth PD with
        the Identifiers being name, AZDL#, and address. Graham had EPD Dispatch confirm the
        warrants using the above stated identifiers and a short time later EPD Dispatch came back as
        the warrants being confirmed. Due to this new information of Fearn having active warrants
        and refusing to identify himself to law enforcement officers, Graham added the following
        charges:

        3.) Euless PD- Fall To ID Fugitive FRM Justice Refuse To Give

        4.) Lake Worth PD Wrnt#LPD-1066097- FMFR

        5.) Lake Worth PD Wmt#LPD-1055096- DL- Fail To Display




        Dashcam: 1019

        Bodycam: Graham 629, Sgt Hurtado 357, Collingwood 626




        Officer: Graham,T                                                          ID#: 629
        Approving Supervisor: Not approved                                         ID#:
                                                   Page2
. ....
  ·. . ... .
               Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20    Page 64 of 91 PageID 79


                           EULESS POLICE DEPARTMENT
                                                    Narrative
               Date of report: 2019-11-23                         Case Number: 1900065251

               DME: N/A




               Officer: Graham,T                                         ID#: 629
               Approving Supervisor; Not approved                        ID#:
                                                     Page3
. . ..·.. . .
         ':,,
                Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                  Page 65 of 91 PageID 80
  ,.

                                              EULESS POLICE DEPARTMENT                                                      N~ 42839
                                              VEHICLE INVENTORY REPORT
       AR NUMBER J      q- GS"Z-'> \                                             NATURE OF PULL              ~-S-r-
       DATE/TIME II /z-z._[("\    :z_o4S               LOCATION     -z;~U>o~~---G=--z'<"'lP~-=v-'---"'--''"1~-::?:::w:~•---_~----~----~---_-_-_-_-_-_-
       PERSON ARRESTED       -o=,_;,,....,o~~""-,-J=--=---.,,.-------                    R/S          tv/r:
                                                                                                         DOB l}pJk-0 ..... ,-J
       VEHICLE DESCRIPTION: YEAR"ZO I            MAKE        :(Ojt:71e,-              MODEL 4z~c;u,.A-    COLOR 511..\/J;.'5:-..
                                                                                         YR N /""      STATE,,~~.,<><-
       MILEAG


                                              tt••••1NVENTORY OF PROPERTY••••••
       FRONT SEAT AREA f'-\    isc.,    ?'z:"R-~N,+c... 1::trJ::S,
       REARSEATAREA       :p.:n::rn--       m:G-      I /1,\tSC.,   13"5'...~



       YES OR NO     RADIO '{fI:..          KEYS N?     RADAR DETECTOR N;2                           JACK     'tr     CARPET'e;_
                                                                                                                           -'""-"--
                     HUB CAPS        '-/K      MOBILE PHONE         b,.12
                                                                   SPARE TIRE                      --JfS        ALARM No
       REMARKS--------------------------------



       THIS VEHICLE MAY BE RELEASED BY EULESS ~KER SERVICE WITHOUT A RELEASE FORM FROM THE
       EULESS POLICE DEPARTMENT.       YES ~ie::__
                                             _ _ NNO _ _

                                                                                     Aevv/?~
       OFFICER SIGNATURE                        ID#                               WRECKER DRIVER SIGNATURE

                                               ••••••RELEASE INFORMATION••••••
       I, - - - - - - - - - - - - ~ t h e undersigned do hereby certify that I am the owner of the above de~cribed
       vehicle or an authorized agent of the owner and the above described vehicle was released to me on this the _ _ __
       dayof _ _ _ _ _ _ _ _ _ _ ,20 _ _

       NAME _ _ _ _ _ _ _ _ _ _ _ _ _ _ ADDRESS _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       PHONE                                              DL#ANDSTATE _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



       Signature Person Receiving Vehicle                                         Signature of Releasing Officer                         ID#


                                                   ••••••VEHICLE RELEASE••••••                                              N~ 42839
       THE EULESS WRECKER SERVICE IS AUTHORIZED TO RELEASE THE BELOW DESCRIBED VEHICLE TO THE
       PERSON LISTED BELOW OR HIS AUTHORIZED AGENT.
       NAME _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       YEAR _ _ _ _ MAKE _ _ _ _ _ _ _ _ _ _ MODEL _ _ _ _ _ _ _ LICENSE _ _ _ __
       LICENSE STATE _ _ _ _ _ _ _ _ _ _ _ VIN _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




   -----------------~7                                                         '"'""""•-Off~,
                                                                                                                                         ID/I
    ..·.,. ·...   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                          Page 66 of 91 PageID 81
'


                               State of Texas                            §                         In The Municipal Court
                                     v.                                  §                                  City of Euless
                         Fearn, Glenn Wuimngham.                         §                          Tarrant.County, Texas

                               PROBABLE CAUSE DETERMINATION AND COMMITMENT ORDER

                  IN THE NAME AND BY THE AUI1IORITY OF THE STA1E OF TEXAS
                  TO THE SHERIFF OF TARRANT COUNTY:



                  Sufficient facts have been presented to me under oath by affidavit, sworn testimony, or otherwise, to
                  shQW that probable cause exists for the continued detention of the above-named accused as to the
                  following charge(s):

                  Offense Charged                                             Agency & Warrant NoJOn View
                  1. Fail to ID Fmrntive Frm Justice Refuse to Give           Euless Police D..,,artment /New Case)
                  2.
                  3.
                  4.
                  5.
                  6.
                  7.                                                                           -

                  You are hereby ORDERED to take into custody and safely keep the above-named accused in your jail
                  and hold him/her in your jail to be held to answer to the assigned court ofjurisdiction.




                                                            Signed ibis_ 23 day of November , 20.12_



                                                            Signature:



                                                            Printed Name:      L. Britten



                                                            Magistrate for:    Euless/                                , Texas
                                                                              ------------


                                                         --6b
...
. ~
            Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                        Page 67 of 91 PageID 82

                                                                                                        Page1
      EULESS POLICE DEPARTMENT
      Inmate Release Report                                                        Receipt Number:
                                                     Call Number 248632                                 11/23/2019

  Arrestee Fearn, Glenn Winningham               Agency!   •:   248632           Inmate No 1
      Rel. Officer Carter,R #387                 Rel. Date 11/23/20191:18:00 PM Authority See Remarks

      Remarks:    charge 1.4-5- rel to !arrant co so yandell
                  charge 2-3 refused to sign pr bond and all other paperwork

                                                                  Total Due: O
      . ~.
... .. .
     '
               Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                    Page 68 of 91 PageID 83
       '. .    '
     • i


          EULESS POLICE DEPARTMENT                                                                                        Page 1

          1102 W. Euless BIid.

          Inmate Booking Report                                                                                           11/23/2019

          Personal
          Name: Fearn, Glenn Winningham                                   l'gency Id: 248632-1

          Eltinlcl1y: Non-Hispanic    DOB                   Pge: 62       POB: AZ.

          Race: White                 Sex:   Male           Weight 220            Height: If 8'"

          Hair. Gray                 Eyes: Elrown



           DLNo.:                     Issued: AZ.               SSNo.:                   DPS   No.:                   FBI No.: AXLR5HPA1
          Occupation:                                       Employer.
          Address
              Street   6340 Lake Worth Boulevard 437                  City: Fort Warth         State:      TX          Zip: 76040
          Phone
              Phone:                                Type:
          Arrest
              Nrest Pgency Euless Police Department               Booking Data:   11/2212019 21:01
              Nrest Officer. Graham,T #629                        Booking Officer. Nllson,V #577
              Nrest Location: 2200 Gateway Blvd                                   Nrest Date:           11/22/2019 8:45:00 PM

           Vehicle
              Make: Toyota            Mldel: Corolla          License No.: NON:              Towed: Yes
          Remarks:
              9292018256                                                              TX                         Towed By
              686517

          Charges                                                                                                               Call No.:
          1        - Euless PD   FAIL TO ID RJGITIVE fRM JUSTICE REl'USE TO GVE            MB Bond 500.00                       1900065251
          Remarks:

          2        - Euless PD   Cit#4098295-1         FMFR       Bond282.00                                                    1900065251
          Remarks:

          3        - Euless PD   Clt#4098295-2         Registration (No Plate)       Bond 132.00                                1900065251
          Remarks:

          4        -Lake Worth PD     Wmt#LPD-1066097            No Insurance        Rne/Bond 655.1 O                           1900065251
          Remarks:

          5        - Lake Worth PD    Wrnt#LPD-1055096           DL.faD To Display       Fino/Bond 336.60                       1900065251
          Remarks:
                           •
.
~   ~. ,.·.•,         •·
                      . , .Case 4:20-cv-00161-O                             Document 1-5 Filed 02/23/20                                Page 69 of 91 PageID 84
     '.
                               .                                       l,          Inmate Checklist
           1nm ate Name:
          ,Inmate ID#
                                     ftOvfY\                       l         ll)D-t)
                                                                                -,                                        Inmate Locker#                       30
                           Ust of Procedures:
                                                                                            2L/fu?Jt,;                    PSO's Signature ai1d al' 10#
                                                                                                                          {Confirming Proce,ure was Done)              .   J
           1. Photograph
           2. Fingerprints (CR-43/CR-4S)                                ,                                                          5.XJ..    .,-       flfrlM 1:±l                  j_~ 1ztu            a~-
                                                                                                                                       --
                                                                                                                                      ll?i':!J.
          ·3. f;ngerprlnts (CR-44)
           4. Fingerprints (CR-45)
           5. AFIX Left or Right
           6. Used Free Phone
           7. Tech Share                                                                                                                 c.. I     I
           8. Ran for Warrants Prior to Release
                                          •              ,.
                                                                                               '         4.
          lhave. re.ad and agree to abide by the rules for Trustee
          1nm ate Signature X                                                                                     Cate:                                 PSO lntlals:_ _




                                                                                                                          Trustee:j                I                           NoTruste:e:j
                                                                                                                                                                                                    I
          Oa te                               Credit               Extr.a Credit               Balance

                                                                                                                                                          Trustee Stamp
                  .                                                                                                         Sun         Mon              Tue           \Ned         Thu       Frl   Sat




                                                                                                                          Remarks:


                                                                                                                      ,      l~~ij                       ~t~~~
                                                                                                                                                               '


                                                                                           '
                                                                                                                                                                                .
                                                                                        EMERGENCY CONTACT
           RE lATIONSHIP I                              NAME                             PHONE NUMBER         I                    ADDRESS                         I   STATE    I ZlPCOOE
                         I                                                          I                         I                                                    I            I


                               I
                                   Twin
                                                              I                     INumberofOependenn        I
                                                       MARITAL STATUS                                                             SCARS, MARKS, TATTOOS, AMPUTATIONS
                MARRIED                   SINGLE               I   WIDOWED                  DIVORCED
                                                              •I                    I


          - ~(JI,.....: .., . . .,
      .. •'"
    . ...
       .' .
'         ,        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                            Page 70 of 91 PageID 85
           I   '




                                    BOOK-JN INFORMATION SHEET
                                     TO BE COMPLIITED BY THE ARFES11NG OFFICER PRIOR TO BOOK-IN
                           ARRESTING OFFICER'S ID# G,19                         AR# 19-o~Dc.,S25l

                           SUS1'ECTSNAME: GLE:.NN                         .FE:AO.rJ                                                 ~/F

                          DOB: :/     f [fir        AGE:~/ID#---STATE                                                                            A?-.
                          LOCATION OF ARREST 11b0 GA"TEWAi                                          f?.LvO

                          DATP/TIME OF ARREST__,_!;;__;1/1==1+-'/1'-':t~------------
                          SPECIAL INFORMATION_-"'N'l'-1'<'..,;___ _ _ _ _ _ _ _ _._..:__ _ __

                           STRIP SEARCH REQUESTED                           YEs@)i
                                                                          ( qRCl.E ONE)
                          SUPERVISOR AUTHORIZING STRIP SEARCH _ _.,_tJ"-,ll'-'/\:'-------
                                             YEHICLE IN.FORMATION
                                   .           IMPOlJNDEI@)tNO


                                      Ilk.R      '2615'


                                      MODEL CoQ.OL.LA

                                      COLOR '51cvC:a..

                                     · LP#, STAll, YB.              NO..Jf:':


                                      CHARGES                            CITATIONNUMBER                                         CLASS
                                      _.f""M,,__1'-.L,=,._ _ _ _ _ __./ '-lcfj';,'2.'1$ -1 '--'-~C..                               _ __
                                      -'N-"'o"'-'PwL..;;A;.;.;T::;_E_ _ _ _ _ _..,.!'1,e_03..,'6<..::'l--:..:'l..::.\',_-'2=.,._/_~C-"""---
                                      .,_f'A:,:1_;:'-_T..,o,...._.,_,_1()~.. ., _i:--"'uC,:,cr:-C'..-'C:::".='1:_ _ _ _~ ~ - /_ _,_,1:,"----

                                      _______________ _____
                                      --------'--------'-----
                                                       /
                                                    In.mate Partner Violence Level                                 2 3 4
                                           INCLUDE AFPLICABLE CTIAllONNUMBER.'l IN CHARGE AREA_ IF
                                        NECESSARY, ADD ADDmONAL CHARGES/INFOBMA:rlON ON TEE BACK:

                           Questions asked of mma±e by .Arresti:ng/I'reisporting Officer.
                            1. Ifave you ever peen <li~JlBed as having a mental illness by a                       doctor er by amerrtal. health
                                   provider'/ 0 Yeo l..:::rNo                                                                                    7
                                                                                                                                                ··
                           2. Have you ever or are currentlyttlci:ng anymed\9)tionsform~l· ess?                                     DY""       G"'No
                           3. lla:ve ym:, ever tried to kfil your.,elfl O Yeo GJNo ·    ·
                           4. Do you c,mentiy have thoughts of killing younelf7      es   o ;       DY



                                                                    1V
     Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                           Page 71 of 91 PageID 86


EULESS POLICE DEPARTMENT                                                                                                 Page 1

                                                                                                                         CRMES
                                                                                                                         Polloa Rese.-d't Center
Medical Questionnaire                                                                                                    Sam Houstc:rt Slate l.nverslty

Inmate Name:      Fearn.Glenn Winningham                                                                       Print Date: 11/22/2019 9:28:52 PM
Agency ID:        248632-1

                                                                                               Social Security Number:
Height: 68              Weightm                   Hair: Gray             Eyes: Brown                  Race:~                 Sex: Male



      1. Are you or do you think you are pregnant?                               f::                                      NO
      2. Do you have any medical/dental problems that need attention now?                                                 NO
      3. Do you have any of these symptoms?                                                                               NO
         Cough, weakness, weight loss, fevers, night sweats or appetite loss?
      4. Are you taking or suppose to be taking any prescribed medications?                                               NO
         •
      5. Is there any evidence of recent physical injury?                                                                 NO
      6. Does the patient display inappropriate behavior?                                                                 NO
      7. Insurance:
      8. Do you feel you could be a victim of any type of assault while in custody?                                       NO

      Comments and Remarks
      Refused to answer




      9. Have you ever been treated for:
             Asthma                NO                     Drug Addiction    NO                       STD             NO
             Heart Trouble         NO                     Alcoholism        NO                       Tuberculosis    NO
             High Blood Pressure   NO                     Mental Illness    NO                       HIV Test (Neg.) NO
             Diabetes              NO                     Allergies         NO                       HIV Test (Pos.) NO
             seizures              NO                     Hepatitis         NO

     Treatment Remarks




     Have you ever been diagnosed as having a mental illness by a doctor or by a mental health provider?                 N
     Have you ever or are you currently taking any medications for mental illness?                                       N
     Have you ever tried to kill yourself?        N
     Do you cunrently have thoughls of killing yourself?                                                                 N

     Referred Tolnfirrnary                   NO                   Psychatric           NO                     Security         NO

      Inmate Signature                '(~                                              -;,/--

      Processor's Signature        _lf,__ii;Jfu.,_,,,:..=-=-u~""-AuA....,,_.-6~7-1-11.../+---.d@~=>«....:?fl=-,..._
      Date and Time                                                               /'
     :..·..
     ,<   •             Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                          Page 72 of 91 PageID 87

..                 •
                                                                                                                      Page 1
              EULESS POLICE DEPARTMENT                                                                                CRIMES
                                                                                                                      Poliol R"-ttl Cermr
              Property Receipt                                                                                        Sawn Hol.r.on Stale ~

                                                                                                                      Print Date: 11/22/2019
                       Inmate Name:      Fearn.Glenn Winningham                                     Check In Receipt#: O
                       Agency ID:        248632-1                                                   Check In Date:    11/22/2019 9:29:02 PM

              Booked Property
          Item#           Item                        Quantity      Locker        Checked In By
              1           Shoes                        2            38            Echols-Kirksey,A #63

              2           Misc Cards/Papers            SOME         38            Echols-Kirksey.A #63

              3           Visa                         3            38            Echols-Kirksey.A #63

              4           Mastercard                   1            38            Echols-Kirksey,A #63

              5           Sliver Coins                2             38            Echols-Klrksey,A i/63

              6       Money                            126.0        38            Echols-Kirksey.A #63
              Remarks
              sn/639

              7           Jacket/Coat                  1            38            Echols-Klrksey,A #63

              8           Belt                         1            38            Echols-Kirksey.A #63

              9           Keys                        SET           38            Echols-Klrksey,A #63

              10          Socks/Stockings             2             38            Echols-Kirksey.A #63

              11          Watch                        1            38            Echols-Kirksey.A #63

              12          Wallet                       1            38            Echols-Klrksey,A #63

              13          Loose Change                 SOME         38            Echol:,-Klrksey,A #63

              14          Pen/Pencil                   1            38            Echols-Kirksey.A #63




                                                           Inmate Signature   _._[-'(..,,fu~-=----'--'™~c..L.-----------

                                                                               ½i,2'.} ~~~"'7pt
                                                     Processor's Signature

                                      Inmate Signature (Released Property)




---------------s-~,~.,                                             """'j ']/
:.!"--• ----
 •   • • • ~..    j

                       Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                Page 73 of 91 PageID 88
                                                       -----
                                                   -··---,-- ... - ·-- ..-                                                                 .......   ·...,

     .            ..
         . F0-448                                            FEDERAL BUREAU OF INVESTIGATION
                 Revised                                          FACSIMILE COVER SHEET
           10-27-2004




                                                                 PRECEDENCE


                                                                  . QPrtority                                                   @Routine

                                                               CLASSIFJCATION

             QTopSecret                Qsecret               Q Confidential                   Qsensitive                        @ Unclassified
                                                                        TO

      Name rl Office;                                                         Facsfmlle NI.D'Ttler.                                Date:

     POLICE DEPARTMENT                                                        8178354848                                           11/22/2019
      Attn:                                                                                           Roan:                        Telephcne Number.

     PSOVNILSON

                                                                      FROM

      Name of Office:                                                                          Number of Pages: (includng cover)


     FBI SPECIAL PROCESSING CENTER
                                                                          Orlginatcr's Telephone                Origlnata"s Facsimle Number.
                                                                          Nurrber.
                                                                          304-625--5584                         304-625-5587
     Apprt,.,ed:

      WGM/JENNY

                                                                    DETAILS

     Subjed:


     RESPONSE TO YOUR REQUEST


     Spel:;al Handling lnstructloos:


     PAGES FOLLOWING THIS COVER SHEET CONTAIN PERSONALLY IDENTIFIABLE INFORMATION .


     Brief Description of CQ'Tlmunlcatlon Faxed:




                                                                   WARNING

                                                                                                                           or
     Information attached to the cover sheet is U.S Government Property, If you are not the intended recipient this information
     disclosure, reproduction, distrlbUtion, or use of this information Is prohibited (18. USC, 641 ). Please notify the originator or local
     FBI Office immediately to arrange far proper disposition.


     FD-448 (Revised 10-27-2004)                                                                              FEDERAL BUREAU OF INVESTIGATION
.. 4~f-~•---~
    .. Case~-•-V•--
  ,, ,
         •     ,. ,,        ---- ..,._..,_ -"'•---r---- ,.._,. .. _
              4:20-cv-00161-O Document 1-5 Filed 02/23/20
                    ,                                                                                                          Page 74 of 91 PageID 89

                                                                      FEDERAL BUREAU OF INVESTIGATION
                                                          CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                                                                                    CLARKSBURG, WV


                                                                                                             Date: 11/22/2019

                                                                    IQ; POLICE DEPARTMENT



                                                                    8IIli:. PSO V NILSON

                                                                    FROM: FBI - CJIS DIVISION
                                                                          SPECIAL PROCESSING CENTER
                                                                          BTC
                                                                          1000 CUSTER HOLLOW ROAD CLARKSBURG,
                                                                               W/26306

                                                                    PHONE: 304-625-5584 (24 HOUR • VOICE)
                                                                           304-625-5587 (24 HOUR - AUTO FAX)

                                                                    EMAIL: spc@leo.gov


                SUBJECT: FEARN.GLENN VVINNINGHAM

                 VOURCASE#:

                DATE PRINTS SUBMITTED: 11/22/2019

               The fingerprints you submitted on the above subject have been identified with FBI/UCN# AXLRSHPA 1
                        NAME: FEARN.GLENN WINNINGHAM
                        DOB: 9/4/1957
                 COMMENTS:




                                          This subject's criminal history Is available In and must be obtained through the
                                                                      NCIC Interstate Identification Index (Ill).


                                                                                                             AUTHORIZATION: WGM/JEN


                                                                             CONFIDENTIALITY NOTICE
             This tran,mlssion may contain confidential lnfamaUoo be!ool;Pflg to the sender which ls prded.ed by law. The Information Is Intended only fa the user of the
             recipient named abcwe. If yclJ are net the Intended recipient, you are hereby notified that any disclosure, cc,p)'lng, dstribution or taking cl any actiai.s in reliance
             on the contents of this tra.nsmlssla, Js strictly prohibited.
t   ••• •••   '
                  Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                               Page 75 of 91 PageID 90
                                                                                                                                                  P. 1
                                   s : : Communication Result Report ( Nov. 22. 2019 9:36PM                                        l: : :
                                                                                                                                   H
      Date/Time: Nov. 22. 2019 9:30PM
      Fi Ie                                                                                                                                    Page
        No. Mode                              Destination                                               pg (s)                 Result          Not Sent
     ----------------------------------------------------------------------------------------------------
     2451 Memory TX                           FBI Fingerprint                                           P.    6               OK




       ------·------------------------------------------------------------------------------
                  ~easc;:,n   for    er,or
                          E. 11     H~n, uc, or 1 lne fail                                E. 2)   ButY
                          E. 3)     No ans•• r                                            E.4)    No f•csi111llc conn11;tion
                          E.. 5)    Exc••ded ma,c.  E-rnail     ai,:e                     E. 6)   Deatination tf;ea not a11pport            JP-F11.x




                                                EIJLESS
                                                POUCJI
                                                DEPA.BTIDINI'
                                                              FH COYEBSRBkl'
                                                DA.TE: 11/%%/2019
                                                l'A.Gl!S INCLlJDlliG CUV£l1: !!
                                                ATTENTION:    ~                                                   &17'..us,fl!iM
                                                AGENCY:       fi!!                                                817'...s-tffl
                                                PHONEJFAX: 3048!5SS8T                                             ,11_
                                                                                                                  11T.-s-il'ST1
                                                                                                                  117--,.,.
                                                FROII:     PSO V. NIison 577                                      11748&-11"11
                                                DIVISION:  Eujes;, PD                                             117--U54£M
                                                                                                                  117-A5-1N1
                                                PHONE/FAX:               17-"                                     111.a1,.11H


                                                                         t,DDITlONAL INfORMATlON;

                                                please help identify;

                                                GJecn Winningham Feam. Refuslnq to answer any questions, only
                                                hu II RMJUbDc af Te.us      Df Plomatlc Offlclal ldentlflcaHoo card and
                                                refused to pm, DOB.
                                                Thenkyou,            .
                                                PSO. V. Nibon #577




                                                                            1
  ·. •.·..   '
. ... .' ..      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20   Page 76 of 91 PageID 91




         lilJLlf66
        POUCE
        DEPABTIIENT
                             FH COJTEB SHEET
       l)A'l'E: 11/22/20 I!)
       PAGES INCI.Ul)ING COVEil: 8                           Euless Police Non-Emergency
                                                             Numbers
       ATTENTION: Fingerprint Div                            Dispatch:              817-685-1526
       AGENCY:    FBI                                        Dispatch Fax:          817-685-1572
       PHONE/FAX: 3046255587                                 Jail:                  817-685-1577
                                                             Jail Fax:              817-835-4848
                                                             Patrol:                817-685-1550
       FROM:      PSO V. Nilson 577                          CID:                   817-685-1531
       DIVISION:  Euless PD                                  Community Relations:   817-685-1536
                                                             Property:              817-685-1541
       PHONE/FAX: 817-685-1577/817--835-4848                 Internal Affairs:      817-685-1555


                                    ADDITIONAL INFORMATION:

       Please help identify:

       Glenn Winningham Fearn. Refusing to answer any questions, only
       has a Republic of Texas Diplomatic Official Identification card and
       refused to give DOB.

       Thank you,
       PSO. V. Nilson #577
           ·.. :.     '
                          Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                           Page 77 of 91 PageID 92

       1·· --· ~---
           I•   /


                                                            -- --    -   ..... ...,_ r - - - -   ,. -~ ......
i',"
1 •    '            ••

                    FD!ws                                         FEDERAL BUREAU OF INVESTIGATION
                     Revised                                             FACSIMILE COVER SHEET
                    10-27-2004



                                                                         PRECEDENCE


                                                                           OPriorlty                                                            (!}Routine

                                                                     CLASSIFICATION

                    QropSeeret               QSecret              Q Confidential                                Qsensitive                      (!} Unclassified

                                                                                TO

            Name of Office:                                                               Facslm!le Number:                                         Date:
            POLICE DEPARTMENT                                                             8178354848                                                11/22/2019
            Attn:                                                                                                  Roam:                            Telepha,e Nl.lllber.

           PSOVNILSON

                                                                             FROM·
            Name of Office:                                                                                     Number of Pages: (Jndudlng cover)

           FBI SPECIAL PROCESSING CENTER
                                                                                    Originatcr3 Telephone                        OriginetCf's Fac:s.n~e Number:
                                                                                    Number:

                                                                                    304-625-5584                                304-625-5587
           Approwd:

            WGM/JENNY

                                                                           DETAILS

           Subjed:


           RESPONSE TO YOUR REQUEST


           Special Handing lnstructiais:

           PAGES FOLLOWING THIS COVER SHEET CONTAIN PERSONALLY IDENTIFIABLE INFORMATION .


           Brief Description or Ganmunicati en Faxed:




                                                                          _WARNING

           lnformahon attached to the cover sheet is U.S Goverrvnent Property. If you are notthe Intended recipient of this information



           ::~:=~•-S,eo,e,m.,.:,.,11
           disclosure, reproduction, distribution, or use of this irtormation is prohibited (18.USC, 641). Please notify the originator or local


                                                                                                                             •==~o•-,oo
'.
                                                      ----      __ ..,_ ------.,-- ... -- ·-··-
                 Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                                Page 78 of 91 PageID 93


                                                           FEDERAL BUREAU OF INVESTIGATION
                                                CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                                                                         CLARKSBURG, 1/W


                                                                                                 Date: 11/22/2019
                                                          TO:   POLICE DEPARTMENT


                                                          ATTN: PSO V NILSON


                                                          FROM: FBI· CJJS DIVISION
                                                                SPECIAL PROCESSING CENTER
                                                                    BTC
                                                                    1000 CUSTER HOLLOW ROAD CLARKSBURG,
                                                                    W,/26306

                                                          PHONE: 304-625-5584 (24 HOUR - VOICE}
                                                                 304-625-5587 (24 HOUR -AUTO FAX)

                                                         EMAIL: spo@leo.gov


        SUBJECT:       FEARN.GLENN \/VINNINGHAM
        VOURCASE#:

        DATE PRINTS SUBMITTED: 11/22/2019

       The fingerprints you submitted on the above subject have been identified with                      FBI/UCN# AXLR5HPA1
             NAME: FEARN,GLENN \/VINNINGHAM
              DOB: 9/4/1957
         COMMENTS;




                                 This subject's criminal history is avanable in and must be obtained through the
                                                     NCIC Interstate Identification Index (JIIJ.


                                                                                                 AUTHORIZATION: WGM/JEN


                                                                   CONFlDENTIALllY NOTICE
     This transmission may contain confidential lnfcrmaUoo belonging to the senderwhi:h is protected by law. The Jnrormatlo, Is intended ontyb" the user cl the
     ~ciplem named abole. If you are not lhe intended recipient, YoU are hereby nctified that any disdosure, copying, dstribution or taking of any adla,s i'l rellanee
     m the contents of th!s transmission Is strictly prohibited,
        ·.. ;,
        ·, •    .'   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                                             Page 79 of 91 PageID 94
-i:.·                .•
                                                                                                                                                             P. 1
                                  * : * Communication Result Report ( Nov.22. 2019 9:36PM l                                                 i   * *
                                                                                                                                       J!
               Date/Time: Nov. 22. 2019 9:30PM
               Fi 1e                                                                                                                                      Page
                No. tlode                    Destination                                                     Pg (s)                  Result               Not Sent
               ----------------------------------------------------------------------------------------------------
               2451 Memory TX                FBI Fingerprint                                                 P.   6              OK




           ------------------------------------------------------------------------------------------------
                      Rea1on   tor error
                            E.1j
                            E. 3
                                  Hans up or
                                  Ho an••• r
                                                Jin•    fail                         ·E. 2j
                                                                                      E. 4
                                                                                               Buay
                                                                                               Ho facsindle connection
                            E.5   Exceeded 111ax.    E-rneil     slr:e               E. 6)     0•1tination do•• not aupoort                           IP-Fa,i,




                                               EIILESS
                                               POUCE
                                               DEP.MlntENJ'

                                               DATE: 11/2%/%0 I 9
                                               PACES l!la.UVIJIG COfEll: !!



                                                                                        ..........,_,,...,
                                               ATTENTION: fingerprint Dfy              . Dil,-lch:                    117'.as-1$21




                                                                                        -
                                               AGENCY:         fl!!                                                   111..-s.1m
                                               PHONE/FAX: 3046255587                               ...,               .,,_     ...
                                                                                                                      111-CIS-1S77
                                                                                                                      ..,.__,
                                               FROII:
                                               DM5JON:
                                                               PSO V. NHison 517
                                                               Eu,...PD
                                                                                         a,;
                                                                                         _._                          .,,.........
                                                                                                                      111.-..,1

                                                                                                                      .,,.........
                                               PHONEIFAX: 117485--15T1/117-8'35-t848     :::rAIWN:                    m.as..1&&S


                                                                       ADOITIONAL INFORMAT]QN:

                                               pfease help Identify;
                                               Glenn Wmninghattt Feam. Refusing to answer any questions, on]y
                                               h~ II RepubRc of Tm."I ptptomatlc Official lden1fficatton cam and
                                               !!DfSd to aive poe.
                                               nran1ryou,
                                               pgo. v. Nilson tffi
...
.' . ,...
       '    Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20   Page 80 of 91 PageID 95




      1/llliss
      POUC/i
      DEl,MITIIIINT
                        FAX COYEB SHEET
     l)Al'E: 11/22/2019
     PAGES INCLIJDING C0\7ER: 6                          Euless Police Non-Emergency
                                                         Numbers
    ATTENTION: Fingerprint Div                          Dispatch:              817-685-1526
    AGENCY:    FBI                                      Dispatch Fax:          817-685-1572
    PHONE/FAX: 3046255587                               Jail:                  817-685-1577
                                                        Jail Fax:              817-835-4848
                                                        Patrol:                817-685-1550
     FROM:      PSO V. Nilson 577                       CID:                   817-685-1531
     DIVISION:  Euless PD                               Community Relations:   817-685-1536
                                                        Property:              817-685-1541
     PHONE/FAX: 817-685-1577/817-835-4848               Internal Affairs:      817-685-1555


                                ADDITIONAL INFORMATION:

    Please help identify:

    Glenn Winningham Fearn. Refusing to answer any questions, only
    has a Republic of Texas Diplomatic Official Identification card and
    refused to give DOB.

    Thank you,
    PSO. V. Nilson #577



                                          w
     ·.... :./   .   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20      Page 81 of 91 PageID 96
..
•




                                              THEc.:CITY                OF




                                                         OATH




                     "I, TIMOTHY C. GRAHAM       DO SOLEMNLY SWEAR (OR AFFIRM} THAT I WILL


                     FAITHFULLY EXECUTE THE DUTIES OF A POLICE OFFICER OFTHE CITY OF EULESS,


                     TARRANT COUNTY, STATE OF TEXAS, AND WILL TO THE BEST OF MY ABILITY


                     PRESERVE, PROTECT AND DEFEND THE CONSTITUTION AND LAWS OF THE UNITED


                     STATES AND OF THIS STATE AND THE CHARTER OF THE CITY OF EULESS; AND I


                     FURTHER SOLEMNLY SWEAR (OR AFFIRM} THAT I HAVE NOT DIRECTLY OR INDIRECTLY


                     PAID, OFFERED, OR PROMISED TO PAY CONTRIBUTED, NOR PROMISED TO


                     CONTRIBUTE ANY MONEY, OR VALUABLE THING, OR PROMISED ANY PUBLIC OFFICE


                     OR EMPLOYMENT, AS A REWARD FOR THE APPOINTMENT TO THIS OFFICE, SO HELP


                     ME GOD."

                                                                       ~
                                                                SIGNED:c'i:J


                     SWORN TO AND SUBSCRIBED BEFORE ME, THIS21Il:iDAY OF SEPTEMBER, A.D. 2018

                                                 .             Pf:<;~~
                                                                TITLE: CHIZOLICE
•,
'< .,
     .:.        Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                  Page 82 of 91 PageID 97
                                                                                     '
                                                                                      r.




                              Texas Commission On Law Enforcement

                               6330 E. HIGHWAY 290, STE 200, AUSTIN, Texas 78723
                                                        (512) 936-7700


     9/27/2018

     EULE~S POLICE DEPT.
     1102 W EULESS BLVD
     EULESS, TX 76040



     To Department Admirustrator:.

     Based upon the application submitted by the EULESS POLICE DEPT., TIMOTHY C. GRAHAM is
     hereby issued the following:

     TYPE
     Peace Officer License                                                 P ID   ISSUE DATE
     TIMOTHY C. GRAHAM                                                   470133    09/27/2018

 This acknowledgement is to be maintained in the personnel file of TIMOTHY C. GRAHAM and made
 available for inspection by Commission personnel upon request.



 Chief Kim Vickers
 Executive Director


     Good luck on your law enforcement career in
     Texas. Please give us a call whenever we may
     be of assistance.




           Laminating the front of your card with Dual Laminate:

                                             0:::::::::.---.............. ~                             ~-
                                                                                           ""' -
                                                                                           ""  ------
                                                                                                 - - .i?m
                                                                                                       '--1( 1
... /.
·, ;
            Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                           Page 83 of 91 PageID 98

                                   Texas Commission On Law Enforcement
                                                   Personal Status Report
Name                                                                      TCOLE ID (P ID)          STATUS
TIMOTHY C. GRAHAM                                                         470133

Citizen        Race                           Gender                Federal ID                     State ID
Yes            White                          Male

                                                   Education Information
Institution                                          Hours Education
                                                          0   GED

                                    Total Hours           0
                            Total Training Hours          0

                                                        Service History
                                                                                   Service    Service
Appointed As                  Department                 Award                     Start Date End Date      Service Time
Peace Officer                 EULESS POLICE DEPT.        Peace Officer             9/27/2018                1 years, 2 months
(Full Time)                                              License



                                                       Total Service Time
Description                                                                                              Service Time
Peace Officer                                                                                             1 years, 2 months
       Total officer time                                                                                 1 years, 2 months



                                                     Award Information
Award                                                     Type                         Action                    Action Date
Peace Officer License                                     License
                                                                                       Granted                   9/27/2018



                                                     Courses Completed

             09/01/2019 • 08/31/2021
Course                                                    Course
No.          Course Title                  Course Date     Hours Institution                        Training Mandates
2055         Firearms                      9/18/2019                2   Euless Police Department

                                            Unit Hours              2




  12/3/2019                                                                                              Page Number:   1
                                    . ......,
,
    ,   . /..
    ·, .,;                          : }
                Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                            Page 84 of 91 PageID 99


                                                                            Y        O      F




                                                              OATH



                "I, _ _E_D_G_A_R_H_U_R_T_A_D...;.O_ _ DO SOLEMNLY SWEAR (OR AFFIRM) THAT I WILL

                FAITHFULLY EXECUTE THE DUTIES OF A POLICE SERGEANT OF THE CITY OF EULESS,

                TARRANT COUNTY, STATE OF TEXAS, AND WILL TO THE BEST OF MY ABILITY

                PRESERVE, PROTECT AND DEFEND THE CONSTITUTION AND LAWS OF THE UNITED

                STATES AND OF THIS STATE AND THE CHARTER OF THE CITY OF EULESS; AND I

                FURTHER SOLEMNLY SWEAR (OR AFFIRM) THAT I HAVE NOT DIRECTLY OR INDIRECTLY

                PAID, OFFERED, OR PROMISED TO PAY CONTRIBUTED, NOR PROMISED TO

                CONTRIBUTE ANY MONEY, OR VALUABLE THING, OR PROMISED ANY PUBLIC OFFICE

                OR EMPLOYMENT, AS A REWARD FOR THE APPOINTMENT TO THIS OFFICE, SO HELP

                ME GOD."




                                                                         ¥~:w
                SWORN TO AND SUBSCRIBED BEFORE ME, THIS 7TH DAY OF DECEMBER A.O. 2017




                                                                       TITLE: CHIEF OF POLICE




                                             201 N. Ector Drive, Euless, Texas 76039-3595
                                        817/685-1400 • Metro 817/267-4403 • Fax 817/ 85-
                                                         www.ci.euiess.tx.uL--c.,..-<;I
      ·,   .
           ~

                 Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                              Page 85 of 91 PageID 100
•.•                                               -..                                             -,
                                                    I                                                )




                                                    TEXAS
                                        COMMISSION ON LAW ENFORCEMENT
                                         OFFICER STANDARDS AND EDUCATION
                                           6330 U.S. IIIGHWAY 290 EAST, SUITE 200 AUSTIN, TEXAS 78723
                                                               PHONE 512-450-0188

                February 11, 1999
                Euless Police Dept.                                                                           RECEIVED
                205 N. Ector Dr.
                Euless Tx. 76039                                                                                  FEB l 8 1999
                                                                                                                CITY OF EULESS
                                                                                                              POLICE DEPARTMENT
               To Department Administrator:


               Based upon the applicatio!J submitted by Euless Police Dept, Edgar L. Hurtado is hereby
               issued the following,


                           TYPE                                                                    ISSUE DATE

                Peace Officer License                                                              02/11/1999
                Edgar L. Hurtado




               This acknowledgment is to be maintained in the personnel file of Edgar L. Hurtado and made available for inspection
               by Commission personnel upon request.


                 D. C. Jim Dozier, J.D., Ph.D.
                 Executive Director
•
       ·, ....
                 Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                          Page 86 of 91 PageID 101
•,,
                                        Texas Commission On Law Enforcement
                                                        Personal Status Report
      Name                                                                     TCOLE ID (P ID)            STATUS
      EDGAR L HURTADO                                                          246600

      Citizen
      Yes
                    Race
                    Hispanic
                                                     Gender
                                                     Male
                                                                         Federal ID
                                                                         N/A
                                                                                                         L           •
                                                        Education Information
      Institution                                           Hours Education
                                                              119   Bachelor
                                                                O College Credits

                                         Total Hours
                                                        ----
                                                              119
                                 Total Training Hours        2380

                                                              Service History
                                                                                        Service    Service
      Appointed As                 Department                  Award                    Start Date End Date          Service Time
      Peace Officer                EULESS POLICE DEPT,         Peace Officer          2/1/1999                       20 years, 10 months
                                                               License



                                                            Total Service Time
      Description                                                                                                 Service Time
      Peace Officer                                                                                                20 years, 10 months
            Total officer time                                                                                     20 years, 10 months



                                                            Award Information
      Award                                                    Type                        Action                         Action Date
      Peace Officer License                                    License
                                                                                           Granted                        2/11/1999
      Basic Peace Officer                                      Certificate
                                                                                           Certification Issued           8/1/2001
      Intermediate Peace Officer                               Certificate
                                                                                           Certification Issued           8/2/2001
      Advanced Peace Officer                                   Certificate
                                                                                           Certification Issued           2/4/2004
      Master Peace Officer                                     Certificate
                                                                                           Certification Issued           1/15/2008



                                                            Academy History
                       Date            Institution                                       Course Title
      Completed        1/15/1999       North Central Texas Reg, Academy                  Basic Peace Officer
       12/3/2019

                                                                     is\o                                         Page Number:   1
      •,    •   6


      • t           /   Case 4:20-cv-00161-O Document
                                             ......   1-5 Filed 02/23/20                             Page 87 of 91 PageID 102
.-·                                          -




                                                  THE             _CITY                          0    F


                                                  EUtESS
                                                                   OATH




                        "I,   MICHAEL R. COLLINGWOOD      DO SOLEMNLY SWEAR (OR AFFIRM) THAT I WILL

                        FAITHFULLY EXECUTE THE DUTIES OF A POLICE OFFIC~R OF THE CITY OF EULESS,


                        TARRANT COUNTY, STATE OF TEXAS, AND WILL TO THE BEST OF MY ABILITY


                        PRESERVE, PROTECT AND DEFEND THE CONSTITUTION AND LAWS OF THE UNITED

                        STATES AND OF THIS STATE AND THE CHARTER OF THE CITY OF EULESS; AND I

                        FURTHER SOLEMNLY SWEAR (OR AFFIRM) THAT I HAVE NOT DIRECTLY OR INDIRECTLY

                        PAID, OFFERED, OR PROMISED TO PAY CONTRIBUTED, NOR PROMISED TO


                        CONTRIBUTE ANY MONEY, OR VALUABLE THING, OR PROMISED ANY PUBLIC OFFICE

                        OR EMPLOYMENT, AS A REWARD FOR THE APPOINTMENT TO THIS OFFICE, SO HELP


                        ME GOD."


                                                                               SIGNED:           1v.12a,.;,
                                                                                                 '                  7
                                                                                                                     V
                        SWORN TO AND SUBSCRIBED BEFORE ME, THIS               18th           DAY OF       May , A.O. 2018




                                                                               TITLE: Chief of Police




                                             .    201 N. Ector Drive~ 1039-3595
                                                         Metro
                                             817/685-1400 •     817/267-4r;f 817/685-1416
                                                           .......... ,.,.,Toe-,....._,~.,
                                                                                           ;:x
      <
          .'
          < ,r
                 .      Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                            Page 88 of 91 PageID 103
                                                                                                                                     .. ·.~, ;:\,"~•
•.,




                                                        Texas Commission On Law Enforcement

                                                        6330 E. HIGHWAY 290, STE 200, AUSTIN, Texas 78723
                                                                          (512) 936-7700


          5/21/2018
          EULESS POLICE DEPT.
          1102 W EULESS BLVD
          EULESS, TX 76040



          To Department Administrator:

          Based upon the application submitted by the EULESS POLICE DEPT., MICHAEL R.
          COLLINGWOOD is hereby issued the following:

          TYPE
          Peace Officer License                                                              P ID   ISSUE DATE
          MICHAEL R. COLLINGWOOD                                                           466392     05/18/2018 .

          This acknowledgement is to be maintained in the personnel file of MICHAEL R. COLLINGWOOD and
          made available for inspection by Commission personnel upon request.



          Chief Kim Vickers
          Executive Director


          Good luck on your law enforcement career in
          Texas. Please give us a call whenever we may
          be of assistance.




                 Laminating the front of your card with Dual Laminate:
                                                                                                                                     ~
                 0   Fold andpffl beck fronl of.,.,-d   ~                                                  e. , .. ..., _ _ _ _ _
                                                                                                           ~
                     at top~                            ~ .                                                    tnaldng lh~ pemnfcn
                                                                                                                                                  '
......    ·:. ~ ~
          f   (     ,•   Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20                           Page 89 of 91 PageID 104

                                                Texas Commission On Law Enforcement
                                                                Personal Status Report
         Name                                                                          TCOLE ID (P ID)            STATUS
         MICHAEL R. COLLINGWOOD                                                        466392

         Citizen            Race                             Gender              Federal ID                       State ID
         Yes                White                            Male

                                                                Education Information
         Institution                                                Hours Education
                                                                        0   High School

                                                 Total Hours
                                                                ----
                                                                   0
                                         Total Training Hours           0

                                                                      Service History
                                                                                                Service    Service
         Appointed As                      Department                  Award                    Start Date End Date        Service Time
         Peace Officer                     EULESS POLICE DEPT.         Peace Officer            5/18/2018                  1 years, 7 months
         (Full Time)                                                   License



                                                                    Total Service Time
         Description                                                                                                    Service Time
         Peace Officer                                                                                                   1 years, 7 months
                    Total officer time                                                                                   1 years, 7 months



                                                                    Award Information
         Award                                                         Type                         Action                      Action Date
         Peace Officer License                                         License
                                                                                                   Granted                      5/18/2018



                                                                    Academy History
                               Date            Institution                                        Course Title
         Completed             4/26/2018       North Central Texas Reg. Academy                   Basic Peace Officer Course (643)




              12/3/2019                                                                                                 Page Number.   1
     . __ t ~ ,·
-
·'
          r ,      ,r    Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20
                        Corporations Section
                                                                                                 Page 90 of 91 PageID 105
                                                                                                                 Rolando B. Pablos
                        P.0.Box 13697                                                                                     Secretary of State
                        Austin, Texas 78711-3697




                                                      Office of the Secretary of State


                                                                    Certificate of Fact
                        The undersigned, as Secretary of State of Texas, hereby certifies that a diligent search of the records of
                        this office was performed on the name THE STATE OF TEXAS. It is further certified that the search
                        revealed the following:

                            •   There is no record of a domestic corporation, professional corporation, professional association,
                                limited partnership, limited liability partnership, or limited liability company by the name
                                searched.
                            •   There is no record of a foreign corporation, professional corporation, professional association,
                                limited partnership, limited liability partnership, limited liability company, business trust, real
                                estate investment trust, or other foreign filing entity with a registration to transact business by the
                                name searched.
                            •   There is no record of an out-of-state financial institution registration by the name searched.
                            •   There is no record to indicate that a designation of agent for service of process is on file for a
                                Texas financial institution, unincorporated nonprofit association, or a defense base development
                                authority by the name searched.

                        However, the following entities with names similar to the name searched were found.

                        STATE OF TEXAS- assumed name for Deer Park Cash Cow, LLC file number 801340241

                                                                         In testimony whereof, I have hereunto signed my name
                                                                         officially and caused to be impressed hereon the Seal of
                                                                         State at my office in Austin, Texas on September 18,
                                                                         2018.




                                                                                                    Rolando B. Pablos
                                                                                                    Secretary of State




                        Phone: (512) 463-5555
                                                                                  a,:a.sos.state.
                                                      Come visit us on the internet~
                                                                         Fax: (512) 46 -5709
                                                                                                    tx. us/
                                                                                                              Dial: 7-1-1 for Relay Services
                        Prepared by: Renee Guerrero                          TID: 102                            Document: 837579720002
    Page 91 of 91 PageID 106




                                                                                                  Wrthout prejudice, All Rights Reserved
    Case 4:20-cv-00161-O Document 1-5 Filed 02/23/20




                                                                                                     Assured Value, No Liability
                                                       P< US AF EA R,t-.!<<G t.. ENN.<W~ tHi l ;NG_H_AM << <<< < <<<<·<<<<<<
                                                       T     EE    75 :Sf Ei??Of7it??                          ?        1
'
